 

Exhibit 10.13

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated and effective as
of December __, 2019 (the “Effective Date”), by and between PACIFIC VENTURES
GROUP, INC., a corporation incorporated under the laws of the State of Delaware
(referred to herein as the “Company”), and TCA SPECIAL SITUATIONS CREDIT
STRATEGIES ICAV, an Irish collective asset vehicle (the “Buyer”).

 

WHEREAS, Buyer desires to purchase, (i) for the total purchase price of One
Million Five Hundred Thousand No/100 United States Dollars ($1,500,000.00) from
the Company, and the Company desires to sell and issue to Buyer, upon the terms
and subject to the conditions contained herein, a senior secured, redeemable
debenture in the amount of One Million Five Hundred Thousand No/100 United
States Dollars ($1,500,000.00) (the “Asset Purchase Debenture”), and (ii) for
the total purchase price of One Million Five Hundred Thousand No/100 United
States Dollars ($1,500,000.00) from the Company, and the Company desires to sell
and issue to Buyer, upon the terms and subject to the conditions contained
herein, a senior secured, redeemable debenture in the amount of One Million Five
Hundred Thousand No/100 United States Dollars ($1,500,000.00) (the “Working
Capital Debenture”, together with the Asset Purchase Debenture, the “Initial
Debentures” and together with any other debentures sold hereunder, the
“Debentures” each in the form attached hereto as Exhibit A) (the “First
Closing”); additionally, debentures in amounts Buyer and the Company may
mutually agree upon may be purchased in additional closings as set forth in
Section 4.2 below (the “Additional Closings”) (each of the First Closing and the
Additional Closings, if any, are sometimes hereinafter individually referred to
as a “Closing” and collectively as the “Closings”), all subject to the terms and
provisions hereinafter set forth;

 

WHEREAS, the Company, Seaport Group Enterprises, LLC, a limited liability
company organized and existing under the laws of the State of California
(“Seaport” and a “Guarantor”), TCA Royalty Foods I, LLC, a limited liability
company organized and existing under the laws of the State of Florida (“TCA
Royalty”, and a “Guarantor”), Snobar Holdings, Inc., a corporation incorporated
under the laws of the State of Delaware (“Snobar Holdings”, and a “Guarantor”),
Snobar Trust (“Snobar Trust”, and a “Guarantor”), International Production Impex
Corp., a corporation incorporated under the laws of the State of California
(“Impex”, and a “Guarantor”), and MAS Global Distributors, Inc., a corporation
incorporated under the laws of the State of California (“MAS Global”, a
“Guarantor”, together with Seaport, TCA Royalty, Snobar Holdings, Snobar Trust
and Impex, the “Corporate Guarantors” and together with the Company and any
other person or entity to hereafter become a guarantor or party hereunder,
collectively, the “Credit Parties”), have each agreed to secure all of the
Company’s Obligations to Buyer under the Debentures, this Agreement and all
other Transaction Documents by granting to the Buyer an unconditional and
continuing security interest in all of the assets and properties of the Company
and the Guarantors, whether now existing or hereafter acquired, pursuant to
those certain Security Agreements, each dated as of the date hereof (in the
forms attached hereto as Exhibit B, the “Security Agreements”);

 

1

 

 

WHEREAS, the Guarantors will receive a substantial benefit from the Buyer’s
purchase of the Debentures and, as such, have agreed to guarantee all of the
Obligations of the Buyer under the Debentures, this Agreement and all other
Transaction Documents pursuant to that certain Guaranty Agreement, dated as of
the date hereof (in the form attached hereto as Exhibit C, the “Guaranty
Agreement”); and

 

WHEREAS, as security for the payment and performance of any and all of the
Company’s Obligations to Buyer under the Debentures, this Agreement and all
other Transaction Documents, the Pledgor (as defined herein) has agreed to
execute those certain Pledge Agreements in favor of Buyer, whereby the Pledgor
shall each pledge to the Buyer all of such Pledgor’s right, title and interest
in and to, and provide a first priority/pari passu lien and security interest
on, certain issued and outstanding shares of capital stock or membership
interests, as applicable, of the Pledged Companies, dated as of the date hereof
(in the form attached hereto as Exhibit D, the “Pledge Agreements”).

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter expressed and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
each intending to be legally bound, agree as follows:

 

ARTICLE I

RECITALS, EXHIBITS, SCHEDULES

 

The foregoing recitals are true and correct and, together with the Schedules and
Exhibits referred to hereafter, are hereby incorporated into this Agreement by
this reference.

 

ARTICLE II

DEFINITIONS

 

For purposes of this Agreement, except as otherwise expressly provided or
otherwise defined elsewhere in this Agreement, or unless the context otherwise
requires, the capitalized terms in this Agreement shall have the meanings
assigned to them in this Article as follows:

 

2.1 “Affiliate” means, with respect to a Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
at any time during the period for which the determination of affiliation is
being made. For purposes of this definition, the term “control,” “controlling,”
“controlled” and words of similar import, when used in this context, means, with
respect to any Person, the possession, directly or indirectly, of the power to
direct, or cause the direction of, management policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.

 

2.2 “Affirmation and Compliance Certificate” means that certain affirmation and
compliance certificate executed by an officer of the Company in the form
attached hereto as Exhibit E.

 

2.3 “Assets” means all of the properties and assets of the Person in question,
as the context may so require, whether real, personal or mixed, tangible or
intangible, wherever located, whether now owned or hereafter acquired.

 

2

 

 

2.4 “Business Day” shall mean any day other than a Saturday, Sunday or a legal
holiday on which federal banks are authorized or required to be closed for the
conduct of commercial banking business.

 

2.5 “Capital Lease” shall mean, as to any Person, a lease of any interest in any
kind of property or asset, whether real, personal or mixed, or tangible or
intangible, by such Person as lessee that is, or should be, in accordance with
Financial Accounting Standards Board Statement No. 13, as amended from time to
time, or, if such Statement is not then in effect, such statement of GAAP as may
be applicable, recorded as a “capital lease” on the balance sheets of any Credit
Party prepared in accordance with GAAP.

 

2.6 “Claims” means any Proceedings, Judgments, Obligations, threats, losses,
damages, deficiencies, settlements, assessments, charges, costs and expenses of
any nature or kind.

 

2.7 “Collateral” shall have the meaning given to it in the Security Agreements.

 

2.8 “Consent” means any consent, approval, order or authorization of, or any
declaration, filing or registration with, or any application or report to, or
any waiver by, or any other action (whether similar or dissimilar to any of the
foregoing) of, by or with, any Person, which is necessary in order to take a
specified action or actions, in a specified manner and/or to achieve a specific
result.

 

2.9 “Contract” means any written or oral contract, agreement, order or
commitment of any nature whatsoever, including, any sales order, purchase order,
lease, sublease, license agreement, services agreement, loan agreement,
mortgage, security agreement, guarantee, management contract, employment
agreement, consulting agreement, partnership agreement, shareholders agreement,
buy-sell agreement, option, warrant, debenture, subscription, call or put.

 

2.10 “Credit Party(ies)” shall have the meaning given to it in the recitals
hereof.

 

2.11 “Debentures” shall have the meaning given to it in the preamble hereof.

 

2.12 “Effective Date” means the date so defined in the introductory paragraph of
this Agreement.

 

2.13 “Encumbrance” means any lien, security interest, pledge, mortgage,
easement, leasehold, assessment, tax, covenant, restriction, reservation,
conditional sale, prior assignment, or any other encumbrance, claim, burden or
charge of any nature whatsoever.

 

2.14 “Environmental Requirements” means all Laws and requirements relating to
human health, safety or protection of the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants, or
Hazardous Materials in the environment (including, without limitation, ambient
air, surface water, ground water, land surface or subsurface strata), or
otherwise relating to the treatment, storage, disposal, transport or handling of
any Hazardous Materials.

 

3

 

 

2.15 “Equity Issuance” shall have the meaning give to it Section 4.4.

 

2.16 “GAAP” means generally accepted accounting principles, methods and
practices set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants, and
statements and pronouncements of the Financial Accounting Standards Board, or of
such other Person as may be approved by a significant segment of the U.S.
accounting profession, in each case as of the date or period at issue, and as
applied in the U.S. to U.S. Company.

 

2.17 “Governmental Authority” means any foreign, federal, state or local
government, or any political subdivision thereof, or any court, agency or other
body, organization, group, stock market or exchange exercising any executive,
legislative, judicial, quasi-judicial, regulatory or administrative function of
government.

 

2.18 “Guaranty Agreement” shall have the meaning given to it in the recitals
hereof.

 

2.19 “Guarantors” shall have the meaning given to it in the recitals hereof.

 

2.20 “Hazardous Materials” means: (i) any chemicals, materials, substances or
wastes which are now or hereafter become defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“extremely hazardous wastes,” “restricted hazardous wastes,” “toxic substances,”
“toxic pollutants” or words of similar import, under any Law; and (iii) any
other chemical, material, substance, or waste, exposure to which is now or
hereafter prohibited, limited or regulated by any Governmental Authority.

 

2.21 “Judgment” means any order, writ, injunction, fine, citation, award,
decree, or any other judgment of any nature whatsoever of any Governmental
Authority.

 

2.22 “Law” means any provision of any law, statute, ordinance, code,
constitution, charter, treaty, rule or regulation of any Governmental Authority.

 

2.23 “Leases” means all leases for real or personal property.

 

2.24 “Lien” shall mean, with respect to any Person, any mortgage, pledge,
hypothecation, judgment lien or similar legal process, title retention lien, or
other lien, security interest or encumbrance of any nature or kind granted by
such Person or arising by judicial process or otherwise, including the interest
of a vendor under any conditional sale or other title retention agreement and
the interest of a lessor under a lease of any interest in any kind of property
or asset, whether real, personal or mixed, or tangible or intangible, by such
Person as lessee that is, or should be, a Capital Lease on the balance sheet of
such Person prepared in accordance with GAAP.

 

4

 

 

2.25 “Material Adverse Effect” shall mean: (i) a material adverse change in, or
a material adverse effect upon, the Assets, business, prospects, properties, or
financial condition of the Company; (ii) a material impairment of the ability of
the Company to perform any of its Obligations under any of the Transaction
Documents; (iii) a material adverse effect on: (A) any material portion of the
“Collateral” (as such term is defined in the Security Agreements); (B) the
legality, validity, binding effect or enforceability against the Credit Parties
of any of the Transaction Documents; (C) the perfection or priority of any
Encumbrance granted to Buyer under any Transaction Documents; or (D) the rights
or remedies of the Buyer under any of the Transaction Documents. For purposes of
determining whether any of the foregoing changes, effects, impairments, or other
events have occurred, such determination shall be made by Buyer, in its
reasonably exercised, discretion.

 

2.26 “Material Contract” shall mean any Contract to which the Company is a party
or by which the Company or any of its Assets are bound and which: (i) must be
disclosed to any Governmental Authority or any other laws, rules or regulations
of any Governmental Authority; (ii) involves aggregate payments of One Hundred
Thousand Dollars ($100,000) or more to or from the Company; (iii) involves
delivery, purchase, licensing or provision, by or to the Company, of any goods,
services, assets or other items having a value (or potential value) over the
term of such Contract of One Hundred Thousand Dollars ($100,000) or more or is
otherwise material to the conduct of the Company’s business as now conducted and
as contemplated to be conducted in the future; (iii) involves a Credit Party
Lease; (iv) imposes any guaranty, surety or indemnification obligations on the
Company; or (v) prohibits the Company from engaging in any business or competing
anywhere in the world.

 

2.27 “Obligation” means, now existing or in the future, any debt, liability or
obligation of any nature whatsoever (including any required performance of any
covenants or agreements), whether secured, unsecured, recourse, nonrecourse,
liquidated, unliquidated, accrued, voluntary or involuntary, direct or indirect,
absolute, fixed, contingent, ascertained, unascertained, known, unknown, whether
or not jointly owed with others, whether or not from time to time decreased or
extinguished and later decreased, created or incurred, or obligations existing
or incurred under this Agreement, the Debentures or any other Transaction
Documents, or any other agreement between any of the Credit Parties and the
Buyer, as such obligations may be amended, supplemented, converted, extended or
modified from time to time.

 

2.28 “Ordinary Course of Business” means the ordinary course of business of the
Person in question, consistent with past custom and practice (including with
respect to quantity, quality and frequency).

 

2.29 “Permit” means any license, permit, approval, waiver, order, authorization,
right or privilege of any nature whatsoever, granted, issued, approved or
allowed by any Governmental Authority.

 

5

 

 

2.30 (uuu) “Permitted Liens” shall mean: (i) Liens for Taxes, assessments or
other governmental charges not at the time delinquent or thereafter payable
without penalty or being contested in good faith by appropriate proceedings and,
in each case, for which adequate reserves are maintained in accordance with GAAP
and in respect of which no Lien has been filed; (ii) Liens of carriers,
warehousemen, mechanics and materialmen arising in the Ordinary Course of
Business; (iii) Liens in the form of deposits or pledges incurred in connection
with worker’s compensation, unemployment compensation and other types of Social
Security (excluding Liens arising under ERISA or in connection with surety
bonds, bids, performance bonds and similar obligations) for sums not overdue or
being contested in good faith by appropriate Proceedings and not involving any
advances or borrowed money or the deferred purchase price of property or
services, which do not in the aggregate materially detract from the value of the
property or assets of the Credit Parties taken as a whole or materially impair
the use thereof in the operation of the Credit Parties’ business and, in each
case, for which adequate reserves are maintained in accordance with GAAP and in
respect of which no Lien has been filed; (iv) Liens described in the Financial
Statements and acceptable to Buyer in its sole and absolute discretion, and the
replacement, extension or renewal of any such Lien upon or in the same property
subject thereto arising out of the extension, renewal or replacement of the
indebtedness secured thereby (without a material increase in the amount thereof
and without expansion of such Liens upon any other property); (v) attachments,
appeal bonds, judgments and other similar Liens, for sums not exceeding One
Hundred Thousand and No/100 United States Dollars (US$100,000.00) arising in
connection with court Proceedings, provided the execution or other enforcement
of such Liens is effectively stayed and the claims secured thereby are being
actively contested in good faith and by appropriate Proceedings, and only to the
extent such judgments or awards do not otherwise constitute an Event of Default;
(vi) zoning and similar restrictions on the use of property and easements,
rights of way, restrictions, minor defects or irregularities in title and other
similar Liens not interfering in any material respect with the ordinary conduct
of the business of the Credit Parties; (vii) Liens arising in connection with
Capital Leases (and attaching only to the property being leased); (viii) Liens
that constitute purchase money security interests on any property securing
indebtedness incurred for the purpose of financing all or any part of the cost
of acquiring such property, provided that any such Lien attaches to such
property within sixty (60) days of the acquisition thereof and attaches solely
to the property so acquired; (ix) Liens granted to Buyer hereunder and under the
Transaction Documents; (x) any interest or title of a lessor, sublessor,
licensor or sublicensor under any lease or non-exclusive license permitted by
this Agreement; (xi) Liens arising from precautionary UCC financing statements
filed under any lease permitted by this Agreement; (xii) banker’s Liens and
rights of set-off of financial institutions arising in connection with items
deposited in accounts maintained at such financial institutions and subsequently
unpaid and unpaid fees and expenses that are charged to the Credit Parties by
such financial institutions in the Ordinary Course of Business of the
maintenance and operation of such accounts, (xiii) Liens created under the Prior
Credit Agreement and under any “Loan Document” as defined in the Prior Credit
Agreement, and (xiv) restrictions on the Assets of the Credit Parties as imposed
by Law and/or a Governmental Authority because of the nature of the businesses
of the Credit Parties.

 

2.31 “Person” means any individual, sole proprietorship, joint venture,
partnership, company, corporation, association, cooperation, trust, estate,
Governmental Authority, or any other entity of any nature whatsoever.

 

2.32 “Pledge Agreements” shall have the meaning given to it in the recitals
hereof.

 

2.33 “Pledged Companies” shall mean Seaport and TCA Royalty.

 

6

 

 

2.34 “Pledgor” shall mean the Company.

 

2.35 “PNC Purchase Agreement” shall mean that certain Asset Purchase Agreement,
dated as of August 15, 2019, among Seaport, PNC, Inc., a California corporation,
and Peter Camarda and Nancy Carmada, as amended by that certain amendment
thereto dated as of December __, 2019, and as further amended, supplemented and
restated from time to time.

 

2.36 “Prior Credit Agreement” shall mean that certain Senior Secured Credit
Facility Agreement, dated as of June 30, 2017 and effective as of April 26,
2018, by and among the Company and TCA Royalty Foods I, LLC (formerly known as
Royalty Food Partners, LLC), as borrowers, Snobar Holdings, Inc., Snobar Trust,
International Production Impex Corp., and MAS Global Distributors, Inc., as
joint and several guarantors, and the Buyer, as lender, as amended by that first
amendment thereto, dated as of July 26, 2018, that second amendment thereto,
dated as of November 8, 2019, and as further amended, supplemented and restated
from time to time.

 

2.37 “Proceeding” means any demand, claim, suit, action, litigation,
investigation, audit, study, arbitration, administrative hearing, or any other
proceeding of any nature whatsoever.

 

2.38 “Real Property” means any real estate, land, building, structure,
improvement, fixture or other real property of any nature whatsoever, including,
but not limited to, fee and leasehold interests.

 

2.39 “Securities” means the Debentures.

 

2.40 “Securities Act” shall mean the Securities Act of 1933, as amended.

 

2.41 “Security Agreements” shall have the meaning given to it in the recitals
hereof.

 

2.42 “Tax” means (i) any foreign, federal, state or local income, profits, gross
receipts, franchise, sales, use, occupancy, general property, real property,
personal property, intangible property, transfer, fuel, excise, accumulated
earnings, personal holding company, unemployment compensation, social security,
withholding taxes, payroll taxes, or any other tax of any nature whatsoever,
(ii) any foreign, federal, state or local organization fee, qualification fee,
annual report fee, filing fee, occupation fee, assessment, rent, or any other
fee or charge of any nature whatsoever, or (iii) any deficiency, interest or
penalty imposed with respect to any of the foregoing.

 

2.43 “Tax Return” means any tax return, filing, declaration, information
statement or other form or document required to be filed in connection with or
with respect to any Tax.

 

2.44 “Transaction Documents” means this Agreement any and all documents or
instruments executed or to be executed by any Credit Party in connection with
this Agreement, including the Debentures, the Security Agreements, the Guaranty
Agreements, the Use of Proceeds Confirmation, the Pledge Agreements, , and the
Validity Certificates, together with all modifications, amendments, extensions,
future advances, renewals, and substitutions thereof.

 

7

 

 

2.45 “Use of Proceeds Confirmation” means that certain use of proceeds
confirmation executed by an officer of the Company in the form attached hereto
as Exhibit F.

 

2.46 “Validity Certificate(s)” shall mean those certain validity certificates
executed by Shannon Masjedi, an officer and director of the Credit Parties, in
the form of which is attached hereto as Exhibit G.

 

 

ARTICLE III

INTERPRETATION

 

In this Agreement, unless the express context otherwise requires: (i) the words
“herein,” “hereof” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement; (ii)
references to the words “Article” or “Section” refer to the respective Articles
and Sections of this Agreement, and references to “Exhibit” or “Schedule” refer
to the respective Exhibits and Schedules annexed hereto; (iii) references to a
“party” mean a party to this Agreement and include references to such party’s
permitted successors and permitted assigns; (iv) references to a “third party”
mean a Person not a party to this Agreement; (v) references to the words “share”
or “shareholder”, if in reference to the Company, shall refer to “units” or
“unitholder” respectively and (v) the terms “dollars” and “$” means U.S.
dollars; (vi) wherever the word “include,” “includes” or “including” is used in
this Agreement, it will be deemed to be followed by the words “without
limitation”.

 

This Agreement is a commercial lending and financial services agreement and
pre-supposes that each of the Credit Parties is sophisticated commercial entity
or actor, together with their principals, officers, and beneficiaries. Each
provision of this Agreement is subject to negotiation because each provision
represents a monetary value. All provisions should be read and understood, and
special attention should be paid to those provisions in bold or all-caps.

 

ARTICLE IV

PURCHASE AND SALE OF DEBENTURES

 

4.1 Purchase and Sale of Debentures. Subject to the satisfaction (or waiver) of
the terms and conditions of this Agreement, Buyer agrees to purchase, at each
Closing, and Company agrees to sell and issue to Buyer, at each Closing,
Debentures in the amount of the purchase price applicable to each Closing as
more specifically set forth below.

 

4.2 Closing Dates. The First Closing of the purchase and sale of the Debentures
shall be for Three Million Thousand and No/100 United States Dollars
($3,000,000.00), and shall take place on the Effective Date, subject to
satisfaction of the conditions to the First Closing set forth in this Agreement
(the “First Closing Date”). Additional Closings of the purchase and sale of the
Debentures shall be at such times and for such amounts as determined in
accordance with Section 4.4 below, subject to satisfaction of the conditions to
the Additional Closings set forth in this Agreement (the “Additional Closing
Dates”) (collectively, with the First Closing Date, referred to as the “Closing
Dates”). The Closings shall occur on the respective Closing Dates in Wyoming, at
the offices of Lucosky Brookman LLP, counsel to Buyer, or in such other manner
as is mutually agreed to by the Company and the Buyer.

 

8

 

 

4.3 Form of Payment. Subject to the satisfaction of the terms and conditions of
this Agreement, on each Closing Date: (i) the Buyer shall deliver to the
Company, to an account designated by the Company, the aggregate proceeds for the
Debentures to be issued and sold to Buyer at each such Closing, minus the fees
to be paid directly from the proceeds of each such Closing as set forth in this
Agreement, in the form of wire transfers of immediately available U.S. dollars;
and (ii) the Company shall deliver to Buyer the Securities which Buyer is
purchasing hereunder at each Closing, duly executed on behalf of the Company,
together with any other documents required to be delivered pursuant to this
Agreement.

 

4.4 Additional Closings. At any time after the First Closing but prior to the
maturity date of any of the Debentures issued in the First Closing, the Company
may request that Buyer purchase additional Debentures hereunder in Additional
Closings by written notice to Buyer, and, subject to the conditions below, Buyer
shall purchase such additional Debentures in such amounts and at such times as
Buyer and the Company may mutually agree, so long as no “Event of Default” (as
such term is defined in any of the Transaction Documents) shall have occurred or
be continuing under this Agreement or any other Transaction Documents and which
has not been waived by the Buyer, and no event shall have occurred that, with
the passage of time, the giving of notice, or both, would constitute a default
or an Event of Default hereunder or thereunder; and (ii) any additional purchase
of Debentures beyond the purchase of Debentures at the First Closing shall have
been approved by Buyer, which approval may be given or withheld in Buyer’s sole
and absolute discretion. Notwithstanding the foregoing, the Company expects to
conduct an offering of its common stock within ninety (90) days of the Effective
Date (the “Equity Offering”). It is anticipated that the proceeds of the Equity
Offering shall be sufficient for the Company (i) to pay all of the then
outstanding Obligations under the Transaction Documents, (ii) to pay all of the
then outstanding “Obligations” (as defined in the Prior Credit Agreement),
and/or (iii) to fund to Seaport those amounts that will be owing by Seaport
under Section 2.4(c) of the PNC Purchase Agreement. In the event that the
proceeds of the Equity Offering are not sufficient to fund to Seaport the
amounts owing under Section 2.4(c) of the PNC Purchase Agreement, upon the
request of the Company and so long as no default or “Event of Default” (as such
term is defined in any of the Transaction Documents) shall have occurred or be
continuing under this Agreement or any other Transaction Documents which has not
been waived by the Buyer, and no event shall have occurred that, with the
passage of time, the giving of notice, or both, would constitute a default or an
Event of Default hereunder or thereunder, the Buyer agrees to purchase a
Debenture from the Company on the date that is ninety (90) days from the
Effective Date in an amount sufficient to satisfy the obligations of Seaport
under Section 2.4(c) of the PNC Purchase Agreement.

 

9

 

 

ARTICLE V

BUYER’S REPRESENTATIONS AND WARRANTIES

 

Buyer represents and warrants to the Company, that:

 

5.1 Investment Purpose. Buyer is acquiring the Securities for its own account
for investment only and not with a view towards, or for resale in connection
with, the public sale or distribution thereof.

 

5.2 Accredited Buyer Status. Buyer is an “accredited investor” as that term is
defined in Rule 501 of Regulation D, as promulgated under the Securities Act of
1933.

 

5.3 Reliance on Exemptions. Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company are relying in part upon the truth and accuracy of, and Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of Buyer to acquire the
Securities.

 

5.4 Information. Buyer and its advisors, if any, have been furnished with all
materials they have requested relating to the business, finances and operations
of the Company and information Buyer deemed material to making an informed
investment decision regarding its purchase of the Securities. Buyer and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company and their management. Neither such inquiries, nor any materials provided
to Buyer, nor any other due diligence investigations conducted by Buyer or its
advisors, if any, or its representatives, shall modify, amend or affect Buyer’s
right to fully rely on the Company’s representations and warranties contained in
Article VI below. Buyer understands that its investment in the Securities
involves a high degree of risk. Buyer is in a position regarding the Company,
which, based upon economic bargaining power, enabled and enables Buyer to obtain
information from the Company in order to evaluate the merits and risks of this
investment. Buyer has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities.

 

5.5 No Governmental Review. Buyer understands that no United States federal or
state Governmental Authority has passed on or made any recommendation or
endorsement of the Securities, or the fairness or suitability of the investment
in the Securities, nor have such Governmental Authorities passed upon or
endorsed the merits of the offering of the Securities.

 

5.6 Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of Buyer, meaning it has been
authorized, executed and delivered by an agent of the Buyer with proper
corporate authority to do so, and is a valid and binding agreement of Buyer,
enforceable in accordance with its terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

10

 

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

To induce the Buyer to purchase the Securities, the Credit Parties, as
applicable make the following representations and warranties to Buyer, each of
which shall be true and correct in all respects as of the date of the execution
and delivery of this Agreement and as of the date of each Closing hereunder, and
which shall survive the execution and delivery of this Agreement:

 

6.1 Subsidiaries. A list of all of the Company’s Subsidiaries, direct and
indirect, is set forth in Schedule 6.1 hereto.

 

6.2 Organization. Each Credit Party, is a corporation, limited liability
company, or other form of legally recognized entity, as applicable, duly
organized, validly existing and in good standing under the Laws of the
jurisdiction in which it is incorporated, and has the full power and authority
and all necessary certificates, licenses, approvals and Permits to: (i) enter
into and execute this Agreement and the Transaction Documents and to perform all
of its Obligations hereunder and thereunder; and (ii) own and operate its Assets
and properties and to conduct and carry on its business as and to the extent now
conducted. Each Credit Party is duly qualified to transact business and is in
good standing as a foreign corporation in each jurisdiction where the character
of its business or the ownership or use and operation of its Assets or
properties requires such qualification. The exact legal name of the Credit
Parties is as set forth in the preamble to this Agreement, and the Credit
Parties do not currently conduct, nor have the Credit Parties, during the last
five (5) years conducted, business under any other name or trade name.

 

6.3 Authority and Approval of Agreement; Binding Effect. The execution and
delivery by Credit Parties of this Agreement and the Transaction Documents, and
the performance by each Credit Party of all of its Obligations hereunder and
thereunder, including the issuance of the Securities, have been duly and validly
authorized and approved by each Credit Party and, as applicable, its board of
directors, stockholders, members, managers or partners pursuant to all
applicable Laws and no other action or Consent on the part of any Credit Party,
its board of directors, managers, stockholders members, partners or any other
Person is necessary or required by any Credit Parties to execute this Agreement
and the Transaction Documents, consummate the transactions contemplated herein
and therein, perform all Obligations hereunder and thereunder, or to issue the
Securities. This Agreement and each of the Transaction Documents have been duly
and validly executed by the applicable Credit Parties party thereto (and the
officer executing this Agreement and all such other Transaction Documents is
duly authorized to act and execute same on behalf of each Credit Party) and
constitute the valid and legally binding agreements of the Credit Parties,
enforceable against each Credit Party in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

11

 

 

6.4 Capitalization. The authorized capital stock or other capitalization, as
applicable, of each Credit Party that is not a natural person, is set forth in
Schedule 6.4 attached hereto. All of such outstanding shares or other securities
of each such Credit Party are validly issued, fully paid and non-assessable and
have been issued in compliance with all foreign, federal and state securities
laws and none of such outstanding shares or other securities were issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. As of the Effective Date, no shares of capital stock or
other securities of any Credit Party are subject to preemptive rights or any
other similar rights or any Claims or Encumbrances suffered or permitted by such
Credit Party. Except for the Securities to be issued pursuant to this Agreement
and as set forth in the Company’s filings with the SEC, as of the Effective
Date: (i) there are no outstanding options, warrants, scrip, rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities
or rights convertible into, any shares of capital stock of a Credit Party, or
Contracts, commitments, understandings or arrangements by which a Credit Party
is or may become bound to issue additional shares of capital stock of a Credit
Party, or options, warrants, scrip, rights to subscribe to, calls or commitments
of any character whatsoever relating to, or securities or rights convertible
into, any shares of capital stock of a Credit Party; (ii) there are no
outstanding debt securities, notes, credit agreements, credit facilities or
other Contracts or instruments evidencing indebtedness of the Credit Party, or
by which a Credit Party is or may become bound; (iii) there are no outstanding
registration statements with respect to any Credit Party or any of its
securities; (iv) there are no agreements or arrangements under which a Credit
Party is obligated to register the sale of any of their securities under the
Securities Act (except pursuant to this Agreement); (v) there are no financing
statements securing obligations filed in connection with the Credit Parties or
any of their Assets; (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by this Agreement or
any related agreement or the consummation of the transactions described herein
or therein; and (vii) there are no outstanding securities or instruments of a
Credit Party which contain any redemption or similar provisions, and there are
no Contracts by which a Credit Party is or may become bound to redeem a security
of said Credit Party. The Credit Parties have furnished to the Buyer true,
complete and correct copies of: each Credit Party’s respective articles of
incorporation (including any certificates of designation, as applicable),
bylaws, operating agreement, partnership agreement, certificate of organization
or similar organizational and governing documents (the “Organizational
Documents”). Except for the Organizational Documents or as disclosed in the
Company’s filings with the SEC or contained in the Transaction Documents, there
are no other shareholder agreements, voting agreements or other Contracts of any
nature or kind that restrict, limit or in any manner impose Obligations on the
governance of any Credit Party.

 

6.5 No Conflicts; Consents and Approvals. The execution, delivery and
performance of this Agreement and the Transaction Documents, and the
consummation of the transactions contemplated hereby and thereby, including the
issuance of any of the Securities, will not: (i) constitute a violation of or
conflict with the Organizational Documents of the Credit Parties; (ii)
constitute a violation of, or a default or breach under (either immediately,
upon notice, upon lapse of time, or both), or conflicts with, or gives to any
other Person any rights of termination, amendment, acceleration or cancellation
of, any provision of any Contract to which any Credit Party is a party or by
which any of its Assets or properties may be bound; (iii) constitute a violation
of, or a default or breach under (either immediately, upon notice, upon lapse of
time, or both), or conflicts with, any Judgment; (iv) to the knowledge of the
Credit Parties constitute a violation of, or conflict with, any Law (including
United States federal and state securities Laws); or (v) to the knowledge of the
Credit Parties result in the loss or adverse modification of, or the imposition
of any fine, penalty or other Encumbrance with respect to, any Permit granted or
issued to, or otherwise held by or for the use of, any Credit Party or any of
its Assets. The Credit Parties are not in violation of any Credit Parties’
Organizational Documents and the Credit Parties are not in default or breach
(and no event has occurred which with notice or lapse of time or both could put
any Credit Party in default or breach) under, and the Credit Parties have not
taken any action or failed to take any action that would give to any other
Person any rights of termination, amendment, acceleration or cancellation of,
any Contract to which any Credit Party is a party or by which any property or
Assets of the Credit Parties are bound or affected to the knowledge of the
Credit Parties. The businesses of the Credit Parties are not being conducted,
and shall not be conducted so long as Buyer owns any of the Securities, in
violation of any Law. Except as specifically contemplated by this Agreement to
the knowledge of the Credit Parties, no Credit Party is required to obtain any
Consent of, from, or with any Governmental Authority, or any other Person, in
order for it to execute, deliver or perform any of its Obligations under this
Agreement or the Transaction Documents in accordance with the terms hereof or
thereof, or to issue and sell the Securities in accordance with the terms
hereof. All Consents which any Credit Party is required to obtain pursuant to
the immediately preceding sentence have been obtained or effected on or prior to
the date hereof. The Credit Parties are not aware of any facts or circumstances
which might give rise to any of the foregoing.

12

 

 

6.6 Issuance of Securities. The Securities are duly authorized and, upon
issuance in accordance with the terms hereof, shall be duly issued, fully paid
and non-assessable, and, other than restrictions on transferability, free from
all Encumbrances with respect to the issue thereof, and will be issued in
compliance with all applicable United States federal and state securities Laws.

 

6.7 Financial Statements. The Company has delivered to the Buyer an audited
consolidated Balance Sheet and Statement of Income for fiscal year ending 2018,
and an unaudited consolidated Balance Sheet and Statement of Income as of
September 30, 2019 (collectively, the “Financial Statements”). The Financial
Statements have been prepared in accordance with GAAP, consistently applied,
during the periods involved (except: (i) as may be otherwise indicated in such
Financial Statements or the notes thereto; or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements), and fairly and accurately present in all material
respects the consolidated financial position of the Company and its Subsidiaries
as of the dates thereof and the consolidated results of its operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments). To the best knowledge of the Company, no
other information provided by or on behalf of the Company and its Subsidiaries
to the Buyer, either as a disclosure schedule to this Agreement, or otherwise in
connection with Buyer’s due diligence investigation of the Company and its
Subsidiaries, contains any untrue statement of a material fact or omits to state
any material fact necessary in order to make the statements therein, in the
light of the circumstance under which they are or were made, not misleading.

 

6.8 Absence of Certain Changes. Since the date of the most recent of the
Financial Statements, none of the following have occurred:

 

(a) There has been no event or circumstance of any nature whatsoever that has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect; or

 

13

 

  

(b) Other than the transactions contemplated by the PNC Purchase Agreement, any
transaction, event, action, development, payment, or any other matter of any
nature whatsoever entered into by the Credit Parties other than in the Credit
Parties’ Ordinary Course of Business.

 

6.9 Absence of Litigation or Adverse Matters. No known condition, circumstance,
event, agreement, document, instrument, restriction, litigation or Proceeding
(or threatened litigation or Proceeding or basis therefor) exists which: (i)
could adversely affect the validity or priority of the Encumbrances granted to
the Buyer under the Transaction Documents; (ii) could adversely affect the
ability of any Credit Party to perform its Obligations under the Transaction
Documents; (iii) would constitute a default under any of the Transaction
Documents; (iv) would constitute such a default with the giving of notice or
lapse of time or both; or (v) would constitute or give rise to a Material
Adverse Effect. In addition: (vi) there is no Proceeding before or by any
Governmental Authority or any other Person, pending, or to the best of each
Credit Party’s knowledge, threatened or contemplated by, against or affecting
any Credit Party, its business or Assets; (vii) there is no outstanding Judgment
against or affecting any Credit Party, its business or Assets; (viii) no Credit
Party is in breach or violation of any Material Contract; and (ix) no Credit
Party has received any material complaint from any customer, supplier, vendor or
employee.

 

6.10 Liabilities and Indebtedness of the Credit Parties. The Credit Parties do
not have any Obligations of any nature whatsoever, except: (i) as disclosed in
the Financial Statements; or (ii) Obligations incurred in the Ordinary Course of
Business since the date of the most recent Financial Statements which do not or
would not, individually or in the aggregate, exceed Fifty Thousand Dollars
($50,000) or otherwise have a Material Adverse Effect; or (iii) Obligations owed
to the Buyer.

 

6.11 Title to Assets. Each Credit Party has good and marketable title to, or a
valid leasehold interest in, all of its Assets which are material to the
business and operations of such Credit Party as presently conducted, except as
otherwise disclosed in writing, free and clear of all Encumbrances or
restrictions on the transfer or use of same. Except as would not have a Material
Adverse Effect, each Credit Party’s Assets are in good operating condition and
repair, ordinary wear and tear excepted, and are free of any latent or patent
defects which might impair their usefulness, and are suitable for the purposes
for which they are currently used and for the purposes for which they are
proposed to be used.

 

6.12 Real Estate.

 

(a) Real Property Ownership. Except for the Credit Party Leases and as set forth
on Schedule 6.12, the Credit Parties do not own any Real Property.

 

14

 

 

(b) Real Property Leases. Except for ordinary office Leases disclosed to the
Buyer in writing prior to the date hereof (the “Credit Party Leases”), the
Credit Parties do not lease any other Real Property. With respect to each of the
Credit Party Leases: (i) neither the Credit Parties nor the landlord is in
default thereunder; (ii) no waiver, indulgence or postponement of any of the
Obligations thereunder has been granted by the Credit Parties or landlord
thereunder; and (iii) there exists no event, occurrence, condition or act known
to the officers or directors of Credit Parties which, upon notice or lapse of
time or both, would be or could become a default thereunder or which could
result in the termination of the Credit Party Leases, or any of them, or have a
Material Adverse Effect on the business of any Credit Party, its Assets or its
operations or financial results. The Credit Parties have not violated nor
breached any provision of any such Credit Party Leases, and all Obligations
required to be performed by the Credit Parties under any of such Credit Party
Leases have been fully, timely and properly performed. The Credit Parties have
delivered to the Buyer true, correct and complete copies of all Credit Party
Leases, including all modifications and amendments thereto, whether in writing
or otherwise. The Credit Parties have not received any written or oral notice to
the effect that any of the Credit Party Leases will not be renewed at the
termination of the term of such Credit Party Leases, or that any of such Credit
Party Leases will be renewed only at higher rents.

 

6.13 Material Contracts. An accurate, current and complete copy of each of the
Material Contracts has been furnished to Buyer, and each of the Material
Contracts constitutes the entire agreement of the respective parties thereto
relating to the subject matter thereof. Except as otherwise disclosed in
writing, there are no outstanding offers, bids, proposals or quotations made by
any Credit Party which, if accepted, would create a Material Contract with any
Credit Party. Each of the Material Contracts is in full force and effect and is
a valid and binding Obligation of the parties thereto in accordance with the
terms and conditions thereof. To the knowledge of each Credit Party and its
officers, all Obligations required to be performed under the terms of each of
the Material Contracts by any party thereto have been fully performed by all
parties thereto, and no party to any Material Contracts is in default with
respect to any term or condition thereof, nor has any event occurred which,
through the passage of time or the giving of notice, or both, would constitute a
default thereunder or would cause the acceleration or modification of any
Obligation of any party thereto or the creation of any Encumbrance upon any of
the Assets of the Credit Parties. Further, no Credit Party has received notice,
nor does any Credit Party have any knowledge, of any pending or contemplated
termination of any of the Material Contracts and, no such termination is
proposed or has been threatened, whether in writing or orally.

 

6.14 Compliance with Laws. To the knowledge of each Credit Party and its
officers, each Credit Party is and at all times has been in full compliance with
all Laws. No Credit Party has received any notice that it is in violation of,
has violated, or is under investigation with respect to, or has been threatened
to be charged with, any violation of any Law.

 

15

 

 

6.15 Intellectual Property. The Credit Parties own or possess adequate and
legally enforceable rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and all other intellectual property rights
necessary to conduct its business as now conducted (collectively, the “IP
Rights”). All IP Rights, and any federal, state, local or foreign patent and
trademark office, or functional equivalent thereof where any such IP Rights may
be filed or registered, is set forth in Schedule 6.15. All of the IP Rights are
owned by the Credit Parties, except for IP Rights licensed by the Credit
Parties, which licensed IP Rights are specifically outlined and described in
Schedule 6.15. If any IP Rights are licensed by any Credit Party, the underlying
license agreement or other agreement pursuant to which such IP Rights are
licensed (collectively, the “License Agreements”), permits Buyer to encumber
such License Agreements without any further consent or approval of any other
Person, including the underlying owner of such IP Rights, such that if there was
an Event of Default and Buyer foreclosed on all Collateral, Buyer would have the
right to use such IP Rights under the License Agreements, subject only to
Buyer’s obligation to comply with the terms of such License Agreements. The
Credit Parties do not have any knowledge of any infringement by any Credit Party
of any IP Rights of others, and, to the knowledge of the Credit Parties, there
is no claim, demand or Proceeding, or other demand of any nature being made or
brought against, or to any Credit Party’s knowledge, being threatened against,
any Credit Party regarding IP Rights or other intellectual property
infringement; and is the Credit Parties are not aware of any facts or
circumstances which might give rise to any of the foregoing.

 

6.16 Labor and Employment Matters. The Credit Parties are not involved in any
labor dispute or, to the knowledge of each Credit Party, is any such dispute
threatened. To the knowledge of each Credit Party and its officers, none of the
employees of any Credit Party is a member of a union and each Credit Party
believes that its relations with its employees are good. To the knowledge of
each Credit Party and its officers, the Credit Parties have complied in all
material respects with all Laws relating to employment matters, civil rights and
equal employment opportunities.

 

6.17 Employee Benefit Plans. Except as disclosed to the Buyer in writing prior
to the date hereof, the Credit Parties do not have and have not ever maintained,
and have no Obligations with respect to any employee benefit plans or
arrangements, including employee pension benefit plans, as defined in Section
3(2) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), multiemployer plans, as defined in Section 3(37) of ERISA, employee
welfare benefit plans, as defined in Section 3(1) of ERISA, deferred
compensation plans, stock option plans, bonus plans, stock purchase plans,
hospitalization, disability and other insurance plans, severance or termination
pay plans and policies, whether or not described in Section 3(3) of ERISA, in
which employees, their spouses or dependents of the Credit Parties participate
(collectively, the “Employee Benefit Plans”). To each Credit Party’s knowledge,
all Employee Benefit Plans meet the minimum funding standards of Section 302 of
ERISA, where applicable, and each such Employee Benefit Plan that is intended to
be qualified within the meaning of Section 401 of the Internal Revenue Code of
1986 is qualified. No withdrawal liability has been incurred under any such
Employee Benefit Plans and no “Reportable Event” or “Prohibited Transaction” (as
such terms are defined in ERISA), has occurred with respect to any such Employee
Benefit Plans, unless approved by the appropriate Governmental Authority. To
each Credit Party’s knowledge, the Credit Parties have promptly paid and
discharged all Obligations arising under ERISA of a character which if unpaid or
unperformed might result in the imposition of an Encumbrance against any of its
Assets or otherwise have a Material Adverse Effect.

 

16

 

 

6.18 Tax Matters. Each Credit Party has made and timely filed all Tax Returns
required by any jurisdiction to which it is subject, and each such Tax Return
has been prepared in compliance with all applicable Laws, and all such Tax
Returns are true and accurate in all respects. Except and only to the extent
that each Credit Party has set aside on its books provisions reasonably adequate
for the payment of all unpaid and unreported Taxes, each Credit Party has timely
paid all Taxes shown or determined to be due on such Tax Returns, except those
being contested in good faith, and each Credit Party has set aside on its books
provision reasonably adequate for the payment of all Taxes for periods
subsequent to the periods to which such Tax Returns apply. There are no unpaid
Taxes in any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of each Credit Party know of no basis for any
such claim. The Credit Parties have withheld and paid all Taxes to the
appropriate Governmental Authority required to have been withheld and paid in
connection with amounts paid or owing to any Person. There is no Proceeding or
Claim for refund now in progress, pending or threatened against or with respect
to any Credit Party regarding Taxes.

 

6.19 Insurance. The Credit Parties are each covered by valid, outstanding and
enforceable policies of insurance which were issued to it by reputable insurers
of recognized financial responsibility, covering its properties, Assets and
businesses against losses and risks normally insured against by other
corporations or entities in the same or similar lines of businesses as the
Credit Parties are engaged and in coverage amounts which are prudent and
typically and reasonably carried by such other corporations or entities (the
“Insurance Policies”). Such Insurance Policies are in full force and effect, and
all premiums due thereon have been paid. None of the Insurance Policies will
lapse or terminate as a result of the transactions contemplated by this
Agreement. The Credit Parties have complied with the provisions of such
Insurance Policies. The Credit Parties have not been refused any insurance
coverage sought or applied for and the Credit Parties do not have any reason to
believe that it will not be able to renew its existing Insurance Policies as and
when such Insurance Policies expire or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
materially and adversely affect the condition, financial or otherwise, or the
earnings, business or operations of the Credit Parties.

 

6.20 Permits. The Credit Parties possess all Permits necessary to conduct its
business, and no Credit Party has received any notice of, or is otherwise
involved in any Proceedings relating to, the revocation or modification of any
such Permits. All such Permits are valid and in full force and effect and to the
knowledge of each of the Credit Parties, the Credit Parties are in full
compliance with the respective requirements of all such Permits.

 

6.21 Bank Accounts; Business Location. Schedule 6.21 sets forth, with respect to
each account of the Credit Parties with any bank, broker or other depository
institution: (i) the name and account number of such account; (ii) the name and
address of the institution where such account is held; (iii) the name of any
Person(s) holding a power of attorney with respect to such account, if any; and
(iv) the names of all authorized signatories and other Persons authorized to
withdraw funds from each such account. The Credit Parties have no office or
place of business other than as identified on Schedule 6.21 and each of the
Credit Party’s principal places of business and chief executive offices are
indicated on Schedule 6.21. All books and records of the Credit Parties and
other material Assets of the Credit Parties are held or located at the principal
offices of the Credit Parties indicated on Schedule 6.21.

 

17

 

 

6.22 Environmental Laws.  Except as are used in such amounts as are customary in
the Ordinary Course of Business of the Credit Parties and in compliance with all
applicable Environmental Laws, each Credit Party represents and warrants to
Buyer that: (i) no Credit Party has generated, used, stored, treated,
transported, manufactured, handled, produced or disposed of any Hazardous
Materials, on or off any of the premises of the Credit Parties (whether or not
owned by the Credit Parties) in any manner which at any time violates any
Environmental Law or any Permit, certificate, approval or similar authorization
thereunder; (ii) the operations of the Credit Parties comply in all material
respects with all Environmental Laws and all Permits certificates, approvals and
similar authorizations thereunder; (iii) there has been no investigation,
Proceeding, complaint, order, directive, Claim, citation or notice by any
Governmental Authority or any other Person, nor is any pending or, to the each
Credit Party’s knowledge, threatened; and (iv) the Credit Parties do not have
any liability, contingent or otherwise, in connection with a release, spill or
discharge, threatened or actual, of any Hazardous Materials or the generation,
use, storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Material.

 

6.23 Illegal Payments. Neither the Credit Parties, nor any director, officer,
agent, employee or other Person acting on behalf of the Credit Parties has, in
the course of his actions for, or on behalf of, the Credit Parties: (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.

 

6.24 Related Party Transactions. Except for arm’s length transactions pursuant
to which the Credit Parties make payments in the Ordinary Course of Business
upon terms no less favorable than the Credit Parties could obtain from third
parties, none of the officers, directors or employees of the Credit Parties, nor
any stockholders who own, legally or beneficially, five percent (5%) or more of
the ownership interests of the Credit Parties (each a “Material Shareholder”),
is presently a party to any transaction with the Credit Parties (other than for
services as employees, officers and directors), including any Contract providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from, any
officer, director or such employee or Material Shareholder or, to the best
knowledge of the Credit Parties, any other Person in which any officer,
director, or any such employee or Material Shareholder has a substantial or
material interest in or of which any officer, director or employee of the Credit
Parties or Material Shareholder is an officer, director, trustee or partner.
There are no Claims or disputes of any nature or kind between the Credit Parties
and any officer, director or employee of the Credit Parties or any Material
Shareholder, or between any of them, relating to each Credit Party and its
business.

 

6.25 Internal Accounting Controls. Each Credit Party maintains a system of
internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to Assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for Assets is compared with the existing Assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

18

 

 

6.26 Acknowledgment Regarding Buyer’s Purchase of the Securities. Each Credit
Party acknowledges and agrees that Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby. Each Credit Party further acknowledges that (i) Buyer is
not acting as a financial advisor or fiduciary of the Credit Parties (or in any
similar capacity) with respect to this Agreement notwithstanding any other
advisory or investment banking relationship with Buyer or any party related
thereto, (ii) the transactions contemplated hereby and any advice given by Buyer
or any of its representatives or agents in connection with this Agreement and
the transactions contemplated hereby is merely incidental to Buyer’s purchase of
the Securities and (iii) no Credit Party has relied on, nor are relying on, any
fiduciary relationship with the Buyer in executing this Agreement or any other
Transaction Document. The Credit Parties further represent to Buyer that each
Credit Party’s decision to enter into this Agreement has been based solely on
the independent evaluation such Credit Party and their respective
representatives.

 

6.27 Seniority. No indebtedness or other equity or security of the Credit
Parties is senior to the Debentures in right of payment, whether with respect to
interest or upon liquidation or dissolution, or otherwise, except only purchase
money security interests (which are senior only as to underlying Assets covered
thereby).

 

6.28 Brokerage Fees. There is no Person acting on behalf of the Credit Parties
who is entitled to or has any claim for any brokerage or finder’s fee or
commission in connection with the execution of this Agreement or the
consummation of the transactions contemplated hereby.

 

6.29 No General Solicitation. Neither the Credit Parties, nor any of its
Affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or issuance
of the Securities.

 

6.30 No Integrated Offering. Neither the Credit Parties, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
Securities under the Securities Act or cause this offering of such securities to
be integrated with prior offerings by the Credit Parties for purposes of the
Securities Act.

 

6.31 Private Placement. No registration under the Securities Act or the laws,
rules or regulation of any other governmental authority is required for the
issuance of the Securities.

 

6.32 Full Disclosure. All the representations and warranties made by the Credit
Parties herein or in the Schedules hereto, and all of the financial statements,
schedules, certificates, confirmations, agreements, contracts, and other
materials submitted to the Buyer in connection with or in furtherance of this
Agreement or pertaining to the transaction contemplated herein, whether made or
given by the Credit Parties, its agents or representatives, are complete and
accurate, and do not omit any information required to make the statements and
information provided, in light of the transaction contemplated herein and in
light of the circumstances under which they were made, not misleading, accurate
and meaningful.

 

19

 

 

6.33 NO-RELIANCE. ANY CURRENT OR PRIOR UNDERSTANDINGS, STATEMENTS,
REPRESENTATIONS, AND AGREEMENTS, ORAL OR WRITTEN, INCLUDING, BUT NOT LIMITED TO,
RENDERINGS OR REPRESENTATIONS CONTAINED IN E-MAILS AND ORAL STATEMENTS OF THE
AGENTS OR EMPLOYEES OF THE BUYER, IF NOT SPECIFICALLY EXPRESSED IN THIS
AGREEMENT OR IN ANY OTHER TRANSACTION DOCUMENTS, ARE VOID AND HAVE NO EFFECT.
EACH CREDIT PARTY ACKNOWLEDGES AND AGREES THAT HE/SHE/IT HAS NOT RELIED ON ANY
SUCH ITEMS.

 

ARTICLE VII

COVENANTS

 

7.1 Negative Covenants.

 

(a) Indebtedness. So long as Buyer owns, legally or beneficially, any of the
Debentures, the Credit Parties shall not, either directly or indirectly, create,
assume, incur or have outstanding any indebtedness for borrowed money of any
nature or kind (including purchase money indebtedness), or become liable,
whether as endorser, guarantor, surety or otherwise, for any Obligation of any
other Person, except for: (i) the Debentures; (ii) Obligations disclosed in the
financial statements provided to the Buyer as of the Effective Date; and (iii)
Obligations for accounts payable, incurred in the Ordinary Course of Business of
the Credit Parties; provided that, any management or similar fees payable by the
Credit Parties shall be fully subordinated in right of payment to the prior
payment in full of the Debentures.

 

(b) Encumbrances. Except as set forth in in the PNC Purchase Agreement, so long
as Buyer owns, legally or beneficially, any of the Debentures, the Credit
Parties shall not, either directly or indirectly, create, assume, incur or
suffer or permit to exist any Encumbrance upon any Asset of the Credit Parties,
whether owned at the date hereof or hereafter acquired.

 

(c) Investments. So long as Buyer owns, legally or beneficially, any of the
Debentures, the Credit Parties shall not, either directly or indirectly, make or
have outstanding any new investments (whether through purchase of stocks,
obligations or otherwise) in, or loans or advances to, any other Person, or
acquire all or any substantial part of the assets, business, stock or other
evidence of beneficial ownership of any other Person, except for the following:
(i) investments in direct obligations of the United States or any state in the
United States; (ii) trade credit extended by any Credit Party in its Ordinary
Course of Business; (iii) investments existing on the Effective Date and set
forth in the financial statements provided to the Buyer; and (iv) capital
expenditures first approved by the Buyer in writing, which approval shall not be
unreasonably withheld.

 

(d) Issuances. Except in connection with the Equity Issuance, so long as Buyer
owns, legally or beneficially, any of the Debentures, the Credit Parties shall
not, either directly or indirectly, issue any equity, debt or convertible or
derivative instruments or securities whatsoever, except upon obtaining Buyer’s
prior written consent, which consent may be withheld in Buyer’s sole discretion.

 

20

 

 

(e) Transfer; Merger. So long as Buyer owns, legally or beneficially, any of the
Debentures, the Credit Parties shall not, either directly or indirectly, permit
or enter into any transaction involving a “Change in Control” (as hereinafter
defined), or any other merger, consolidation, sale, transfer, license, Lease,
Encumbrance or other disposition of all or substantially all of its properties
or business or all or substantially all of its Assets, except for the sale,
lease or licensing of property or Assets of the Credit Parties in the Ordinary
Course of Business of the Credit Parties. For purposes of this Agreement, the
term “Change of Control” shall mean any sale, conveyance, assignment or other
transfer, directly or indirectly, of any ownership interest of the Credit
Parties which results in any change in the identity of the individuals or
entities previously having the power to direct, or cause the direction of, the
management and policies of the Credit Parties, or the grant of a security
interest in any ownership interest of any Person directly or indirectly
controlling the Credit Parties, which could result in a change in the identity
of the individuals or entities previously having the power to direct, or cause
the direction of, the management and policies of the Credit Parties.

 

(f) Distributions; Restricted Payments; Change in Management. So long as Buyer
owns, legally or beneficially, any of the Debentures, the Credit Parties shall
not, either directly or indirectly: (i) purchase or redeem any shares of its
capital stock; (ii) declare or pay any dividends or distributions, whether in
cash or otherwise, or set aside any funds for any such purpose; (iii) make any
distribution to its shareholders, make any distribution of its property or
Assets or make any loans, advances or extensions of credit to, or investments
in, any Person, including, without limitation, any Affiliates of the Credit
Parties, or the Credit Parties’ officers, directors, employees or Material
Shareholder; (iv) except in connection with the PNC Purchase Agreement, pay any
outstanding indebtedness of the Credit Parties, except for indebtedness and
other Obligations permitted hereunder; (v) increase the annual salary paid to
any officers or directors of the Credit Parties as of the Effective Date, unless
any such increase is part of a written employment contract with any such
officers entered into prior to the Effective Date, a copy of which has been
delivered to and approved by the Buyer; or (vi) add, replace, remove, or
otherwise change any officers or other senior management positions of the Credit
Parties from the officers and other senior management positions existing as of
the Effective Date, unless first approved by Buyer in writing, which approval
may be granted or withheld or conditioned by Buyer in its sole and absolute
discretion. The Credit Parties shall not pay any brokerage or finder’s fee or
commission in connection with the execution of this Agreement or the
consummation of the transactions contemplated hereby.

 

(g) Use of Proceeds. Except as set forth in the Use of Proceeds Confirmation,
the Credit Parties shall not use any portion of the proceeds of the Debentures,
either directly or indirectly, for any of the following purposes: (i) to make
any payment towards any indebtedness or other Obligations of the Credit Parties;
(ii) to pay any Taxes of any nature or kind that may be due by the Credit
Parties; or (iii) to pay any Obligations of any nature or kind due or owing to
any officers, directors, employees, or Material Shareholders of the Credit
Parties, other than salaries payable in the Ordinary Course of Business of the
Credit Parties. Each Credit Party covenants and agrees to only use any portion
of the proceeds of the purchase and sale of the Debentures for the purposes set
forth in the Use of Proceeds Confirmation to be executed by the Company on the
Effective Date, unless the Company obtains the prior written consent of the
Buyer to use such proceeds for any other purpose, which consent may be granted
or withheld or conditioned by Buyer in its sole and absolute discretion.

 

21

 

 

(h) Business Activities; Change of Legal Status and Organizational Documents.
The Credit Parties shall not: (i) engage in any line of business other than the
businesses engaged in as of the Effective Date and business reasonably related
thereto; (ii) change its name, organizational identification number (if
applicable), its type of organization, its jurisdiction of organization or other
legal structure; or (iii) permit its Certificate of Incorporation, Bylaws or
other organizational documents to be amended or modified in any way which could
reasonably be expected to have a Material Adverse Effect.

 

(i) Transactions with Affiliates. The Credit Parties shall not enter into any
transaction with any of its Affiliates, officers, directors, employees, Material
Shareholders or other insiders, except in the Ordinary Course of Business of the
Credit Parties and upon fair and reasonable terms that are no less favorable to
the Credit Parties than it would obtain in a comparable arm’s length transaction
with a Person not an Affiliate of the Credit Parties.

 

(j) Bank Accounts. The Credit Parties shall not maintain any bank, deposit,
credit card payment processing accounts, or other accounts with any financial
institution, or any other Person, other than the Credit Parties’ accounts listed
in the attached Schedule 6.21. Specifically, the Credit Parties may not change,
modify, close or otherwise affect any of the accounts listed in Schedule 6.21
without Buyer’s prior written approval, which approval may be withheld or
conditioned in Buyer’s sole and absolute discretion.

 

7.2 Affirmative Covenants.

 

(a) Corporate Existence. The Credit Parties, unless a natural person, shall at
all times preserve and maintain its: (i) existence and good standing in the
jurisdiction of its organization; and (ii) its qualification to do business and
good standing in each jurisdiction where the nature of its business makes such
qualification necessary, and shall at all times continue as a going concern in
the business which the Credit Parties are presently conducting.

 

(b) Tax Liabilities. The Credit Parties shall at all times pay and discharge all
Taxes upon, and all Claims (including claims for labor, materials and supplies)
against any Credit Party or any of its properties or Assets, before the same
shall become delinquent and before penalties accrue thereon, unless and to the
extent that the same are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP are being
maintained.

 

(c) Notice of Proceedings. The Credit Parties shall, promptly, but not more than
ten (10) days after knowledge thereof shall have come to the attention of any
officer of the Credit Parties, give written notice to the Buyer of all
threatened or pending Proceedings before any Governmental Authority or otherwise
affecting the Credit Parties or any of its Assets.

 

(d) Material Adverse Effect. The Credit Parties shall, promptly, but not more
than ten (10) days after knowledge thereof shall have come to the attention of
any officer of the Credit Parties, give written notice to the Buyer of any
event, circumstance, fact or other matter that could in any way have or be
reasonably expected to have a Material Adverse Effect.

 

22

 

 

(e) Notice of Default. The Credit Parties shall, promptly, but not more than ten
(10) days after the commencement thereof, give notice to the Buyer in writing of
the occurrence of any “Event of Default” (as such term is defined in any of the
Transaction Documents) or of any event which, with the lapse of time, the giving
of notice or both, would constitute an Event of Default hereunder or under any
other Transaction Documents.

 

(f) Maintain Property. Each Credit Party shall at all times maintain, preserve
and keep all of its Assets in good repair, working order and condition, normal
wear and tear excepted, and shall from time to time, as such Credit Party deems
appropriate in its reasonable judgment, make all needful and proper repairs,
renewals, replacements, and additions thereto so that at all times the
efficiency thereof shall be fully preserved and maintained. The Credit Parties
shall permit Buyer to examine and inspect such Assets at all reasonable times
upon reasonable notice during business hours. During the continuance of any
Event of Default hereunder or under any Transaction Documents, the Buyer shall,
at the Company’s expense, have the right to make additional inspections without
providing advance notice.

 

(g) Maintain Insurance. The Credit Parties shall at all times insure and keep
insured with insurance Company acceptable to Buyer, all insurable property owned
by the Credit Parties which is of a character usually insured by Company
similarly situated and operating like properties, against loss or damage from
environmental, fire and such other hazards or risks as are customarily insured
against by Company similarly situated and operating like properties; and shall
similarly insure employers’, public and professional liability risks. Prior to
the Effective Date, the Credit Parties shall deliver to the Buyer a certificate
setting forth in summary form the nature and extent of the insurance maintained
pursuant to this Section. All such policies of insurance must be satisfactory to
Buyer in relation to the amount and term of the Debentures and type and value of
the Assets of the Credit Parties, shall identify Buyer as sole/lender’s loss
payee and as an additional insured. In the event the Credit Parties fail to
provide Buyer with evidence of the insurance coverage required by this Section
or at any time hereafter shall fail to obtain or maintain any of the policies of
insurance required above, or to pay any premium in whole or in part relating
thereto, then the Buyer, without waiving or releasing any obligation or default
by the Credit Parties hereunder, may at any time (but shall be under no
obligation to so act), obtain and maintain such policies of insurance and pay
such premium and take any other action with respect thereto, which Buyer deems
advisable. This insurance coverage: (i) may, but need not, protect the Credit
Parties’ interest in such property; and (ii) may not pay any claim made by, or
against, the Credit Parties in connection with such property. The Credit Parties
may later request that the Buyer cancel any such insurance purchased by Buyer,
but only after providing Buyer with evidence that the insurance coverage
required by this Section is in force. The costs of such insurance obtained by
Buyer, through and including the effective date such insurance coverage is
canceled or expires, shall be payable on demand by the Credit Parties to Buyer,
together with interest at the highest non-usurious rate permitted by law on such
amounts until repaid and any other charges by Buyer in connection with the
placement of such insurance. The costs of such insurance, which may be greater
than the cost of insurance which the Credit Parties may be able to obtain on its
own, together with interest thereon at the highest non-usurious rate permitted
by Law and any other charges incurred by Buyer in connection with the placement
of such insurance may be added to the total Obligations due and owing by the
Credit Parties hereunder and under the Debentures to the extent not paid by the
Credit Parties.

 

23

 

 

(h) ERISA Liabilities; Employee Plans. The Credit Parties shall: (i) keep in
full force and effect any and all Employee Plans which are presently in
existence or may, from time to time, come into existence under ERISA, and not
withdraw from any such Employee Plans, unless such withdrawal can be effected or
such Employee Plans can be terminated without liability to the Credit Parties;
(ii) make contributions to all of such Employee Plans in a timely manner and in
a sufficient amount to comply with the standards of ERISA, including the minimum
funding standards of ERISA; (iii) comply with all material requirements of ERISA
which relate to such Employee Plans; (iv) notify Buyer immediately upon receipt
by the Credit Parties of any notice concerning the imposition of any withdrawal
liability or of the institution of any Proceeding or other action which may
result in the termination of any such Employee Plans or the appointment of a
trustee to administer such Employee Plans; (v) promptly advise Buyer of the
occurrence of any “Reportable Event” or “Prohibited Transaction” (as such terms
are defined in ERISA), with respect to any such Employee Plans; and (vi) amend
any Employee Plan that is intended to be qualified within the meaning of Section
401 of the Internal Revenue Code of 1986 to the extent necessary to keep the
Employee Plan qualified, and to cause the Employee Plan to be administered and
operated in a manner that does not cause the Employee Plan to lose its qualified
status.

 

(i) Continued Due Diligence/Field Audits. Each Credit Party acknowledges that
during the term of this Agreement, Buyer and its agents and representatives
undertake ongoing and continuing due diligence reviews of the Credit Parties and
its business and operations. Such ongoing due diligence reviews may include, and
the Credit Parties do hereby agree to allow Buyer, to conduct site visits and
field examinations of the office locations of the Credit Parties, and the Assets
and records of each of them, the results of which must be satisfactory to Buyer
in Buyer’s sole and absolute discretion. In this regard, in order to cover
Buyer’s expenses of the ongoing due diligence reviews and any site visits or
field examinations which Buyer may undertake from time to time while this
Agreement is in effect, the Company shall pay to Buyer, within five (5) Business
Days after receipt of an invoice or demand therefor from Buyer, a fee of up to
$30,000.00 per year (based on twelve (12) expected monthly field audits and
ongoing due diligence of $2,500 per visit or audit) plus additional related
expenses. Failure to pay such fee within 30 days of the invoice shall be deemed
an Event of Default under this Agreement and all other Transaction Documents.
The foregoing notwithstanding, from and after the occurrence of an Event of
Default or any event which with notice, lapse of time or both, would become an
Event of Default, Buyer may conduct site visits, field examinations and other
ongoing reviews of the Credit Parties’ records, Assets and operations at any
time, in its sole discretion, without any limitations in terms of number of site
visits or examinations and without being limited to the fee hereby contemplated,
all at the sole expense of the Company.

 

(j) Information. Notwithstanding any provision of any other Transaction
Document, each Guarantor hereby agrees provide such information within fourteen
(14) days of the applicable request as the Buyer may from time to time
reasonably request for the purpose of evaluating the health, stability and
collectability of the amounts owing hereunder including, but not limited to,
bank account records, tax returns and financial statements.

 

24

 

 

(k) Continued Provision of Financial Information. In the event that the Buyer
seeks to enforce any of its rights under this Agreement or any other Transaction
Document whether as a result of Event of Default or otherwise, subject to
Buyer’s agreement to maintain appropriate safe guards relating to the disclosure
of non-public information, each of the Credit Parties, not excluding each
Guarantor, hereby waives any and all objections to continuing to provide any of
the information required to be delivered by Section 7.3 hereof and any other
financial information required to be delivered under this Agreement or any other
Transaction Document.

 

7.1 Reporting Requirements. The Credit Parties agree as follows:

 

(a) Financial Statements. The Credit Parties shall at all times maintain a
system of accounting capable of producing its individual and consolidated (if
applicable) financial statements in compliance with GAAP (provided that monthly
financial statements shall not be required to have footnote disclosure, are
subject to normal year-end adjustments and need not be consolidated), and shall
furnish to the Buyer or its authorized representatives such information
regarding the business affairs, operations and financial condition of the Credit
Parties as Buyer may from time to time request or require, including:

 

(i) as soon as available, and in any event, within ten (10) days after the end
of each month, a copy of any financial statements of the Company for that month,
including a balance sheet, statement of income and retained earnings, statement
of cash flows for the month then ended, in reasonable detail, prepared and
certified as accurate in all material respects by the CEO or CFO of the Company.

 

(ii) as soon as available, and in any event, within ninety (90) days after the
close of each fiscal year, a copy of the annual audited financial statements of
the Company, including a balance sheet, statement of income and retained
earnings, statement of cash flows for the fiscal year then ended, in reasonable
detail, prepared and reviewed by an independent certified public accountant
reasonably acceptable to Buyer, containing an unqualified opinion of such
accountant; and

 

(iii) as soon as available, and in any event, within sixty (60) days after the
close of each fiscal quarter, a copy of the quarterly financial statements of
the Company, including a balance sheet, statement of income and retained
earnings, statement of cash flows for the fiscal quarter then ended, in
reasonable detail, prepared and certified as accurate in all material respects
by the CEO or CFO of the Company.

 

No change with respect to the accounting principles shall be made by the Credit
Parties without giving prior notification to Buyer. The Credit Parties represent
and warrant to Buyer that the financial statements delivered to Buyer at or
prior to the execution and delivery of this Agreement and to be delivered at all
times thereafter accurately reflect and will accurately reflect the financial
condition of the Credit Parties in all material respects. Buyer shall have the
right at all times (and on reasonable notice so long as there then does not
exist any Event of Default) during business hours to inspect the books and
records of the Credit Parties and make extracts therefrom.

 

25

 

 

(b) Additional Reporting Requirements. Each Credit Party shall provide the
following reports and statements to Buyer as follows:

 

(i) Income Projections; Variance. On the Effective Date, the Company shall
provide to Buyer an income statement projection showing, in reasonable detail,
the Company’s income statement projections for the twelve (12) calendar months
following the Effective Date (the “Income Projections”). In addition, on the
first (1st) day of every calendar month after the Effective Date, the Company
shall provide to Buyer a report comparing the Income Projections to actual
results. Any variance in the Income Projections to actual results that is more
than ten percent (10%) (either above or below) will require the Company to
submit to Buyer written explanations as to the nature and circumstances for the
variance.

 

(ii) Use of Proceeds; Variance. On the first (1st) day of every calendar month
after the Effective Date, the Company shall provide to Buyer a report comparing
the use of the proceeds from the sale of Debentures set forth in the Use of
Proceeds Confirmation, with the actual use of such proceeds. Any variance in the
actual use of such proceeds from the amounts set forth in the approved Use of
Proceeds Confirmation will require the Company to submit to Buyer written
explanations as to the nature and circumstances for the variance.

 

(iii) Bank Statements. Each Credit Party shall submit to Buyer true and correct
copies of all bank statements received by the Credit Parties within five (5)
days after the Credit Parties’ receipt thereof from its bank.

 

(iv) Interim Reports.  Promptly upon receipt thereof, the Company shall provide
to Buyer copies of interim and supplemental reports, if any, submitted to the
Company by independent accountants in connection with any interim audit or
review of the books of the Credit Parties.

 

(v) Aged Accounts/Payables Schedules. Each Credit Party shall on the first (1st)
day of each and every calendar month, deliver to Buyer an aged schedule of the
accounts receivable of the Credit Parties, listing the name and amount due from
each Person and showing the aggregate amounts due from: (i) 0-30 days; (ii)
31-60 days; (iii) 61-90 days; (iv) 91-120 days; and (v) more than 120 days, and
certified as accurate by the CEO or CFO of the Company. Each Credit Party shall,
on the first (1st) day of each and every calendar month, deliver to Buyer an
aged schedule of the accounts payable of the Credit Parties, listing the name
and amount due to each creditor and showing the aggregate amounts due from: (v)
0-30 days; (w) 31-60 days; (x) 61-90 days; (y) 91-120 days; and (z) more than
120 days, and certified as accurate by the CEO or CFO of the Company.

 

26

 

 

(c) Failure to Provide Reports. For so long as Buyer owns, legally or
beneficially, any of the Securities, if the Company shall fail to timely provide
any reports required to be provided by the Company and/or Guarantors to the
Buyer under this Agreement or any other Transaction Document, in addition to all
other rights and remedies that Buyer may have under this Agreement and the other
Transaction Documents, Buyer shall have the right to require, at each instance
of any such failure, upon written notice to the Company, that the Company redeem
1.0% of the aggregate amount then outstanding, which cash redemption payment
shall be due and payable by wire transfer of Dollars to an account designated by
Buyer within thirty (30) Business Days from the date the Buyer delivers such
redemption notice to the Company.

 

(d) Representation, Warranty and Covenant Compliance. The Credit Parties shall,
within thirty (30) days after the end of each calendar month, deliver to Buyer
an Affirmation and Compliance Certificate (A) affirming each of the
Representations and Warranties of Credit Parties, (B) affirming each of the
affirmative and negative covenants herein, and (C) attesting to compliance with
such covenants by the Credit Parties. This Affirmation and Compliance
Certificate shall be certified as accurate by the President or Chief Executive
Officer of the Borrower and in a form consistent with that attached as Exhibit
E. The Credit Parties agree and understand that regular and timely receipt of
this document is a material term to this Agreement and a relevant factor in
considering any request to purchase additional Debentures.

 

(e) View Only Access. The Credit Parties shall provide the Buyer view only
access to any and all (i) accounts listed on the attached Schedule 6.21 and any
and all other accounts of the Company as requested by Buyer in its sole and
absolute discretion and (ii) Quickbooks accounts or similar accounting program
accounts utilized by the Credit Parties. In the event the Credit Parties, with
the Buyer’s prior written consent, open any new bank, deposit, credit card
payment processing accounts, or other accounts with any financial institution,
and/or the Buyer discovers an account of the Credit Parties that is in existence
prior to the Effective Date but is not listed on Schedule 6.21, the Credit
Parties shall provide the Buyer view only access to such account(s) within one
(1) Business Day following the opening or discovery of such account(s).

 

7.2 Fees and Expenses.

 

(a) Commitment Fee. The Company agrees to pay to Buyer a commitment fee equal to
one percent (1%) of the amount of the Debentures purchased by Buyer at the First
Closing, which fee shall be due and payable on the Effective Date and withheld
from the gross purchase price paid by Buyer for the Debentures. In the event of
any Additional Closings, the Company shall pay to Buyer a transaction advisory
fee equal to one percent (1%) of the amount of the Debentures purchased by Buyer
at any such Additional Closings, which fee shall be due and payable upon such
Additional Closing and withheld from the gross purchase price paid by Buyer for
the Debentures at such Additional Closing.

 

(b) Due Diligence Fees. The Company agrees to pay to the Buyer a due diligence
fee equal to Seventy Thousand Five Hundred and No/100 United States Dollars
($17,500.00), which shall be due and payable in full on the Effective Date.

 

(c) Document Review and Legal Fees. The Company agree to pay to the Buyer or its
counsel document review and legal fees on an hourly basis (with a minimum amount
equal to thirty-five and No/100 United States Dollars ($35,000.0), which shall
be due and payable in full on the Effective Date, or any remaining portion
thereof shall be due and payable on the Effective Date if a portion of such fee
was paid upon the execution of any term sheet related to this Agreement. The
Company also agrees to be responsible for the prompt payment of all legal fees
and expenses of the Company and its own counsel and other professionals incurred
by the Company in connection with the negotiation and execution of this
Agreement and the Transaction Documents.

 

27

 

 

(d) Other Fees. The Company also agrees to pay to the Buyer (or any designee of
the Buyer), upon demand, or to otherwise be responsible for the payment of, any
and all other costs, fees and expenses, including the reasonable fees, costs,
expenses and disbursements of counsel for the Buyer and of any experts and
agents, which the Buyer may incur or which may otherwise be due and payable in
connection with: (i) the preparation, negotiation, execution, delivery,
recordation, administration, amendment, subordination, waiver or other
modification or termination of this Agreement or any other Transaction
Documents; (ii) any documentary stamp taxes, intangibles taxes, recording fees,
filing fees, or other similar taxes, fees or charges imposed by or due to any
Governmental Authority in connection with this Agreement or any other
Transaction Documents; (iii) the exercise or enforcement of any of the rights of
the Buyer under this Agreement or the Transaction Documents; or (iv) the failure
by the Credit Parties to perform or observe any of the provisions of this
Agreement or any of the Transaction Documents. Included in the foregoing shall
be the amount of all expenses paid or incurred by Buyer in consulting with
counsel concerning any of its rights under this Agreement or any other
Transaction Document or under applicable law. To the extent any such costs,
fees, charges, taxes or expenses are incurred prior to the funding of proceeds
from the Closing, same shall be paid directly from the proceeds of the Closing.
All such costs and expenses, if not so immediately paid when due or upon demand
thereof, shall bear interest from the date of outlay until paid, at the highest
rate set forth in the Debentures, or if none is so stated, the highest rate
allowed by law. All of such costs and expenses shall be additional Obligations
of the Credit Parties to Buyer secured under the Transaction Documents. The
provisions of this Subsection shall survive the termination of this Agreement.

 

7.3 RESERVED.

 

7.4 Subsidiaries. Any Subsidiary which is formed or acquired or otherwise
becomes a Subsidiary of any Credit Party, as applicable, following the date
hereof, within ten (10) Business Days of such event, shall become an additional
party hereto and guarantor of the Company’s Obligation hereunder, and the
Company shall take any and all actions necessary or advisable to cause said
Subsidiary to execute a counterpart to this Agreement and any and all other
documents which the Buyer shall require. “Subsidiary” shall mean, respectively,
each and all such corporations, partnerships, limited partnerships, limited
liability Company, limited liability partnerships or other entities of which or
in which a Person owns, directly or indirectly, fifty percent (50%) or more of:
(i) the combined voting power of all classes of stock/units having general
voting power under ordinary circumstances to elect a majority of the board of
directors of such entity if a corporation; (ii) the management authority and
capital interest or profits interest of such entity, if a partnership, limited
partnership, limited liability company, limited liability partnership, joint
venture or similar entity; or (iii) the beneficial interest of such entity, if a
trust, association or other unincorporated organization.

 

28

 

 

ARTICLE VIII

CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATIONS TO SELL

 

The obligation of the Company hereunder to issue and sell the Securities to the
Buyer at the Closings is subject to the satisfaction, at or before the
respective Closing Dates, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion:

 

8.1 Buyer shall have executed the Transaction Documents and delivered them to
the Company.

 

8.2 The representations and warranties of the Buyer shall be true and correct in
all material respects as of the date when made and as of the Closing Dates as
though made at that time (except for representations and warranties that speak
as of a specific date), and the Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer at or prior to the Closing Dates.

 

8.3 The Company shall have received such certificates, confirmations,
resolutions, acknowledgements or other documentation necessary or advisable from
all applicable Governmental Authorities, including, but not limited to, those
Governmental Authorities located in the Company’s State of incorporation or
formation, as the Company may require in order to evidence such Governmental
Authorities’ approval of this Agreement, the Transaction Documents and the
purchase of the Debentures contemplated hereby.

 

ARTICLE IX

CONDITIONS PRECEDENT TO THE BUYER’S OBLIGATIONS TO PURCHASE

 

The obligation of the Buyer hereunder to purchase the Debentures at the Closings
is subject to the satisfaction, at or before each applicable Closing Date, of
each of the following conditions (in addition to any other conditions precedent
elsewhere in this Agreement), provided that these conditions are for the Buyer’s
sole benefit and may be waived by the Buyer at any time in its sole discretion:

 

9.1 First Closing. The obligation of the Buyer hereunder to purchase the
Debentures at the First Closing is subject to the satisfaction, at or before the
First Closing Date, of each of the following conditions (in addition to any
other conditions precedent elsewhere in this Agreement), provided that these
conditions are for the Buyer’s sole benefit and may be waived by the Buyer at
any time in its sole discretion:

 

(a) Each Credit Party and/or the Chief Executive Officer/Chief Financial Officer
(as applicable) of a Credit Party shall have executed and delivered the
Transaction Documents applicable to the First Closing and delivered the same to
the Buyer, each signature of a Credit Party thereon being notarized.

 

29

 

 

(b) The representations and warranties of the Credit Parties shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties are already qualified as to materiality in
Article VI above, in which case, such representations and warranties shall be
true and correct in all respects without further qualification) as of the date
when made and as of the First Closing Date as though made at that time (except
for representations and warranties that speak as of a specific date) and the
Credit Parties shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Credit Parties at
or prior to the First Closing Date.

 

(c) The Buyer shall have received an opinion of counsel from counsel to the
Credit Parties in a form satisfactory to the Buyer and its counsel.

 

(d) The Credit Parties shall have executed and delivered to Buyer a closing
certificate, certified as true, complete and correct by an officer of the Credit
Parties, in substance and form required by Buyer, which closing certificate
shall include and attach as exhibits: (i) a true copy of a certificate of good
standing evidencing the formation and good standing of the Credit Parties from
the secretary of state (or comparable office) from the jurisdiction in which
each Credit Party is formed; (ii) the Credit Parties’ Organizational Documents;
(iii) copies of the resolutions of the board of directors of the Credit Parties
as adopted by the Credit Parties’ board of directors or managers, in a form
acceptable to Buyer.; and (iv) copies of the resolutions adopted by the
shareholders or members of the Credit Parties, as applicable, approving and
authorizing the execution, delivery and performance of the Transaction Documents
to which it is party and the transactions contemplated thereby, in a form
acceptable to Buyer.

 

(e) No event shall have occurred which could reasonably be expected to have a
Material Adverse Effect.

 

(f) The Buyer shall have received copies of UCC search reports, issued by the
Secretary of State of the state of incorporation or residency, as applicable, of
the Credit Parties, dated such a date as is reasonably acceptable to Buyer,
listing all effective financing statements which name the Credit Parties, under
their present name and any previous names, as debtors, together with copies of
such financing statements.

 

(g) The Credit Parties shall have executed such other agreements, certificates,
confirmations or resolutions as the Buyer may require, to consummate the
transactions contemplated by this Agreement and the Transaction Documents,
including a closing statement and joint disbursement instructions as may be
required by Buyer.

 

9.2 Additional Closing. Provided the Buyer is to purchase additional Debentures
in accordance with Section 4.4 at an Additional Closing, the obligation of the
Buyer hereunder to accept and purchase the Debentures at any Additional Closing
is subject to the satisfaction, at or before the Additional Closing Date, of
each of the following conditions:

 

(a) The Credit Parties shall have executed the Transaction Documents applicable
to the Additional Closing and delivered the same to the Buyer, each signature of
a Credit Party thereon being notarized.

 



30

 

 

(b) The representations and warranties of the Credit Parties shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties are already qualified as to materiality in
Article VI above, in which case, such representations and warranties shall be
true and correct in all respects without further qualification) as of the date
when made and as of the Additional Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date) and
the Credit Parties shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Credit Parties at
or prior to the Additional Closing Date.

 



(c) No event shall have occurred which could reasonably be expected to have a
Material Adverse Effect.

 

(d) The Buyer shall have received an opinion of counsel from counsel to the
Company in a form satisfactory to the Buyer and its counsel.

 

(e) No default or Event of Default shall have occurred and be continuing under
this Agreement or any other Transaction Documents, and no event shall have
occurred that, with the passage of time, the giving of notice, or both, would
constitute a default or an Event of Default under this Agreement or any other
Transaction Documents.

 

(f) The Credit Parties shall have executed such other agreements, certificates,
confirmations or resolutions as the Buyer may require to consummate the
transactions contemplated by this Agreement and the Transaction Documents,
including a closing statement and joint disbursement instructions as may be
required by Buyer.

 

ARTICLE X

INDEMNIFICATION

 

10.1 Credit Parties’ Obligation to Indemnify. In consideration of the Buyer’s
execution and delivery of this Agreement and acquiring the Securities hereunder,
and in addition to each Credit Party’s other obligations under this Agreement,
each Credit Party hereby agrees to defend and indemnify Buyer and its Affiliates
and subsidiaries and their respective directors, officers, employees, agents and
representatives, and the successors and assigns of each of them (collectively,
the “Buyer Indemnified Parties”) and each Credit Party does hereby agree to hold
the Buyer Indemnified Parties forever harmless, from and against any and all
Claims made, brought or asserted against the Buyer Indemnified Parties, or any
one of them, and each Credit Party hereby agrees to pay or reimburse the Buyer
Indemnified Parties for any and all Claims payable by any of the Buyer
Indemnified Parties to any Person, including reasonable attorneys’ and
paralegals’ fees and expenses, court costs, settlement amounts, costs of
investigation and interest thereon from the time such amounts are due at the
highest non-usurious rate of interest permitted by applicable Law, through all
negotiations, mediations, arbitrations, trial and appellate levels, as a result
of, or arising out of, or relating to: (i) any misrepresentation or breach of
any representation or warranty made by any Credit Party in this Agreement, the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby; (ii) any breach of any covenant, agreement or
Obligation of any Credit Party contained in this Agreement, the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby; or (iii) any Claims brought or made against the Buyer Indemnified
Parties, or any one of them, by a third party and arising out of or resulting
from the execution, delivery, performance or enforcement of this Agreement, the
Transaction Documents or any other instrument, document or agreement executed
pursuant hereto or thereto, any transaction financed or to be financed in whole
or in part, directly or indirectly, with the proceeds of the issuance of the
Debentures, or the status of the Buyer or holder of any of the Securities, as a
buyer and holder of such Securities in any Credit Party. To the extent that the
foregoing undertaking by any Credit Party may be unenforceable for any reason,
each Credit Party shall make the maximum contribution to the payment and
satisfaction of each of the Claims covered hereby, which is permissible under
applicable Law.

 



31

 



 

ARTICLE XI

MISCELLANEOUS

 

11.1 Notices. All notices of request, demand and other communications hereunder
shall be addressed to the parties as follows:

 

If to the Company: Pacific Ventures Group, Inc.   117 West 9th Street Suite 316 
  Los Angeles, CA 90015 Attention: Shannon Masjedi E-Mail:
shannon@pacvgroup.com      With a copy to: Stephen J. Czarnik, Esq. (which shall
not constitute notice) 245 Park Avenue, 39th Floor   New York, NY 10167  
E-mail: sczarnik@czarnikco.com     If to the Buyer: TCA Special Situations
Credit Strategies ICAV   1315 S. Hwy 89   Suite 101   Jackson, Wyoming 83001  
Attn: Alyce Schreiber   E-Mail: aschreiber@tcacap.com     With a copy to:
Lucosky Brookman LLP (which shall not constitute notice) 101 Wood Avenue South,
5th Floor   Woodbridge, NJ 08830   Attn: Seth A. Brookman, Esq.   E-Mail:
sbrookman@lucbro.com

 

32

 

 

and shall be deemed valid and operative, unless the address is changed by the
party by like notice given to the other parties. It is the independent duty of
each of the Credit Parties to promptly notify Buyer of any change in their
actual address and to provide a current e-mail address at which they can be
contacted. Notice shall be in writing and shall be deemed delivered: (i) if
mailed by certified mail, return receipt requested, postage prepaid and properly
addressed to the address below, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
next business morning delivery, then one (1) business day after deposit of same
in a regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., EST, on a business day. Any notice hand delivered after 5:00 p.m.,
EST, shall be deemed delivered on the following business day. Notwithstanding
the foregoing, notice, consents, waivers or other communications referred to in
this Agreement may be sent by facsimile, e-mail, or other method of delivery,
but shall be deemed to have been delivered only when the sending party has
confirmed (by reply e-mail or some other form of written confirmation from the
receiving party) that the notice has been received by the other party.

 

11.2 Obligations Absolute. None of the following shall affect the Obligations of
the Company and each Guarantor to Buyer under this Agreement, Buyer’s rights
with respect to the Collateral or any other Transaction Documents:

 

(a) acceptance or retention by Buyer of other property or any interest in
property as security for the Obligations;

 

(b) release by Buyer of all or any part of the Collateral or of any party liable
with respect to the Obligations (other than the Company and each Guarantor);

 

(c) release, extension, renewal, modification or substitution by Buyer of the
debentures or any other Transaction Documents; or

 

(d) failure of Buyer to resort to any other security or to pursue the Company or
any other obligor liable for any of the Obligations of the Company and each
Guarantor hereunder before resorting to remedies against the Collateral.

 

11.3 Entire Agreement. This Agreement and the other Transaction Documents: (i)
are valid, binding and enforceable against each Credit Party and Buyer in
accordance with its provisions and no conditions exist as to their legal
effectiveness; (ii) constitute the entire agreement between the parties; and
(iii) are the final expression of the intentions of each Credit Party and Buyer.
No promises, either expressed or implied, exist between any Credit Party and
Buyer, unless contained herein or in the Transaction Documents. This Agreement
and the Transaction Documents supersede all negotiations, representations,
warranties, commitments, offers, contracts (of any kind or nature, whether oral
or written) prior to or contemporaneous with the execution hereof. EACH CREDIT
PARTY ACKNOWLEDGES THAT HE/SHE/IT HAS NOT RELIED UPON ANY STATEMENTS, PROMISES
OR REPRESENTATIONS, IF ANY, THAT ARE NOT CONTAINED WITHIN THIS AGREEMENT OR IN
ANY OTHER THE TRANSACTION DOCUMENT AND WAIVES ANY RIGHTS, DEFENSES, OR CLAIMS
ARISING FROM ANY SUCH STATEMENTS, PROMISES OR REPRESENTATIONS.

 

33

 

 

11.4 Amendments; Waivers. No promises of future action, amendment, modification,
forbearance, termination, discharge or waiver of any provision of this Agreement
or of the Transaction Documents, nor any consent to any departure from the terms
of this Agreement or any other Transaction Document, by the Credit Parties
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Buyer, and then such waiver or consent shall be effective only for
the specific purpose for which given. This Agreement does not permit implied
amendments based upon course of dealing or silence or oral representations of
any sort.

 

11.5 WAIVER OF CLAIMS AND DEFENSES. THE CREDIT PARTIES WAIVE EVERY PRESENT AND
FUTURE DEFENSE, CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH THE CREDIT PARTIES
MAY NOW HAVE AS OF THE DATE HEREOF, OR AS THEY MAY IN THE FUTURE COME TO HAVE,
TO ANY ACTION BY BUYER IN ENFORCING THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENTS — OTHER THAN FOR SET OFF TO ESTABLISH THE AMOUNTS DUE AND PAID IN
RESPECT OF THE DEBENTURES. THE CREDIT PARTIES UNDERSTAND AND AGREE THAT THEY ARE
WAIVING DEFENSES AND CLAIMS WHICH MAY NOT YET HAVE ACCRUED OR OF WHICH THEY MAY
NOT YET BE AWARE AS MATERIAL INDUCEMENT FOR BUYER ENTERING THIS AGREEMENT AND
GRANTING ANY FINANCIAL ACCOMMODATION TO THE CREDIT PARTIES. THIS PROVISION IS
INTENDED TO BE CONSTRUED AS BROADLY AS PERMISSIBLE UNDER APPLICABLE LAW.
FURTHER, EACH OF THE CREDIT PARTIES UNDERSTANDS AND ACKNOWLEDGES THAT THE AGENTS
AND REPRESENTATIVES OF THE BUYER DO NOT HAVE AUTHORITY TO MAKE ANY STATEMENTS,
PROMISES OR REPRESENTATIONS IN CONFLICT WITH OR IN ADDITION TO THE INFORMATION
CONTAINED IN THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, AND BUYER HEREBY
SPECIFICALLY DISCLAIMS ANY RESPONSIBILITY FOR ANY SUCH STATEMENTS, PROMISES OR
REPRESENTATIONS. BY EXECUTION OF THIS AGREEMENT, EACH CREDIT PARTY ACKNOWLEDGES
THAT HE/SHE/IT HAS NOT RELIED UPON SUCH STATEMENTS, PROMISES OR REPRESENTATIONS,
IF ANY, AND WAIVES ANY RIGHTS, DEFENSES, OR CLAIMS ARISING FROM ANY SUCH
STATEMENTS, PROMISES OR REPRESENTATIONS.

 

11.6 WAIVER OF JURY TRIAL. BUYER, THE CREDIT PARTIES, AFTER CONSULTING OR HAVING
HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES, IRREVOCABLY, THE RIGHT TO TRIAL BY JURY WITH RESPECT TO
ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT, ANY TRANSACTION DOCUMENT OR ANY OF THE OBLIGATIONS
HEREUNDER, THE COLLATERAL, OR ANY OTHER AGREEMENT EXECUTED OR CONTEMPLATED TO BE
EXECUTED IN CONJUNCTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT OR COURSE
OF DEALING IN WHICH BUYER AND THE COMPANY AND/OR THE GUARANTORS ARE ADVERSE
PARTIES. THIS PROVISION IS A MATERIAL INDUCEMENT FOR BUYER PURCHASING THE
DEBENTURES.

 

34

 

 

11.7 MANDATORY FORUM SELECTION. TO INDUCE BUYER TO PURCHASE DEBENTURES, EACH OF
THE CREDIT PARTIES IRREVOCABLY AGREES THAT ANY DISPUTE ARISING UNDER, RELATING
TO, OR IN CONNECTION WITH, DIRECTLY OR INDIRECTLY, THIS AGREEMENT OR RELATED TO
ANY MATTER WHICH IS THE SUBJECT OF OR INCIDENTAL TO THIS AGREEMENT ANY OTHER
TRANSACTION, OR THE COLLATERAL (WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH
OF CONTRACT OR TORT) SHALL, EXCEPT AS HEREINAFTER PROVIDED, BE SUBJECT TO THE
EXCLUSIVE JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN
BROWARD COUNTY, FLORIDA; PROVIDED, HOWEVER, BUYER MAY, AT BUYER’S SOLE OPTION,
ELECT TO BRING ANY ACTION IN ANY OTHER JURISDICTION. THIS PROVISION IS INTENDED
TO BE A “MANDATORY” FORUM SELECTION CLAUSE AND GOVERNED BY AND INTERPRETED
CONSISTENT WITH FLORIDA LAW. EACH OF THE CREDIT PARTIES HEREBY CONSENTS TO THE
EXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT HAVING IT SITUS
IN SUCH COUNTY (OR TO ANY JURISDICTION OR VENUE, IF BUYER SO ELECTS), AND EACH
OF THE CREDIT PARTIES HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS.

 

11.8 WAIVER OF PERSONAL SERVICE. EACH CREDIT PARTY HEREBY WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY
BE MADE BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY FEDERAL EXPRESS,
DIRECTED TO THE ISSUER, AS SET FORTH AND ACCORDING TO THE TERMS IN THE NOTICE
PROVISIONS HEREIN. EACH OF THE CREDIT PARTIES AGREES THAT NO ACKNOWLEDGMENT OF
ACTUAL RECEIPT OF PROCESS IS REQUIRED AND SERVICE WILL BE DEEMED EFFECTIVE
PURSUANT TO TERMS OF NOTICE PROVISIONS CONTAINED HEREIN. SERVICE MAY ALSO BE
MADE IN ANY MANNER PROVIDED BY APPLICABLE STATUTE, LAW, RULE OF COURT OR
OTHERWISE.

 

11.9 Assignability. Buyer may at any time assign Buyer’s rights in this
Agreement, the Debentures, any Transaction Document, or any part thereof and
transfer Buyer’s rights in any or all of the Collateral, and Buyer thereafter
shall be relieved from all liability with respect to such Collateral with
written notice to the Credit Parties. In addition, with written notice to the
Credit Parties  Buyer may at any time sell one or more participations in the
Debentures. No Credit Party may sell or assign this Agreement, any Transaction
Document or any other agreement with Buyer, or any portion thereof, either
voluntarily or by operation of law, nor delegate any of its duties of
obligations hereunder or thereunder, without the prior written consent of Buyer,
which consent may be withheld or conditioned in Buyer’s sole and absolute
discretion. This Agreement shall be binding upon Buyer, the Credit Parties and
their respective legal representatives, successors and permitted assigns. All
references herein to any Credit Party shall be deemed to include any successors,
whether immediate or remote. In the case of a joint venture or partnership, the
term “Company”, “Companies”, “Credit Party” or “Guarantor” shall be deemed to
include all joint venturers or partners thereof, who shall be jointly and
severally liable hereunder.

 

35

 

 

11.10 Publicity. Buyer shall have the right to approve, before issuance, any
press release or any other public statement with respect to the transactions
contemplated hereby made by the Company; provided, however, that the Company
shall be entitled, without the prior approval of Buyer, to issue any press
release or other public disclosure with respect to such transactions required
under applicable securities or other laws or regulations. Notwithstanding the
foregoing, the Company shall use their best efforts to consult Buyer in
connection with any such press release or other public disclosure prior to its
release and Buyer shall be provided with a copy thereof upon release thereof.
Buyer shall have the right to make any press release with respect to the
transactions contemplated hereby without Company’s approval. In addition, with
respect to any press release to be made by Buyer, the Company hereby authorize
and grants blanket permission to Buyer to include the Company’s stock symbols,
if any, in any press releases. The Company shall, promptly upon request, execute
any additional documents of authority or permission as may be requested by Buyer
in connection with any such press releases.

 

11.11 Binding Effect. This Agreement shall become effective upon execution by
the Company, the Guarantors and Buyer.

 

11.12 Governing Law. Except in the case of the Mandatory Forum Selection Clause
in Section 11.6 above, which clause shall be governed and interpreted in
accordance with Florida law, this Agreement and all other Transaction Documents
shall be delivered and accepted in and shall be deemed to be contracts made
under and governed by the internal laws of the State of Wyoming, and for all
purposes shall be construed in accordance with the laws of such State, without
giving effect to the choice of law provisions of such State.

 

11.13 Enforceability. Wherever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by, unenforceable or
invalid under any jurisdiction, such provision shall as to such jurisdiction, be
severable and be ineffective to the extent of such prohibition or invalidity,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

11.14 Survival of the Credit Parties’ Representations. All covenants,
agreements, representations and warranties made by the Credit Parties herein
shall, notwithstanding any investigation by Buyer, be deemed material and relied
upon by Buyer and shall survive the making and execution of this Agreement and
the Transaction Documents and the sale and purchase of the Debentures, and shall
be deemed to be continuing representations and warranties until such time as the
Credit Parties have fulfilled all of its Obligations to Buyer hereunder and
under all other Transaction Documents, and Buyer has been indefeasibly paid in
full.

 

11.15 Time of Essence. Time is of the essence in making payments of all amounts
due Buyer under this Agreement and the other Transaction Documents and in the
performance and observance by the Credit Parties of each covenant, agreement,
provision and term of this Agreement and the other Transaction Documents. The
parties agree that in the event that any date on which performance is to occur
falls on a day other than a Business Day, then the time for such performance
shall be extended until the next Business Day thereafter occurring.

 

36

 

 

11.16 WAIVER AND RELEASE. IN CONSIDERATION OF THE MUTUAL PROMISES AND COVENANTS
MADE HEREIN, AND OTHER GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND
SUFFICIENCY OF WHICH IS HEREBY ACKNOWLEDGED, AND INTENDING TO BE LEGALLY BOUND
HEREBY, EACH CREDIT PARTY HEREBY AGREES TO FULLY, FINALLY AND FOREVER RELEASE
AND FOREVER DISCHARGE AND COVENANT NOT TO SUE THE BUYER INDEMNITEES, AND EACH
ONE OF THEM, FROM ANY AND ALL DEBTS, FEES, ATTORNEYS’ FEES, LIENS, COSTS,
EXPENSES, DAMAGES, SUMS OF MONEY, ACCOUNTS, BONDS, BILLS, COVENANTS, PROMISES,
JUDGMENTS, CHARGES, DEMANDS, CLAIMS, CAUSES OF ACTION, PROCEEDINGS, SUITS,
LIABILITIES, EXPENSES, OBLIGATIONS OR CONTRACTS OF ANY KIND WHATSOEVER, WHETHER
IN LAW OR IN EQUITY, WHETHER ASSERTED OR UNASSERTED, WHETHER KNOWN OR UNKNOWN,
FIXED OR CONTINGENT, UNDER STATUTE OR OTHERWISE, FROM THE BEGINNING OF TIME
THROUGH THE EFFECTIVE DATE AND FROM THE EFFECTIVE DATE THROUGH THE FUTURE,
INCLUDING ANY AND ALL CLAIMS RELATING TO OR ARISING OUT OF ANY FINANCING
TRANSACTIONS, CREDIT FACILITIES, NOTES, DEBENTURES, SECURITY AGREEMENTS, AND
OTHER AGREEMENTS, INCLUDING EACH OF THE TRANSACTION DOCUMENTS, ENTERED INTO BY
THE CREDIT PARTIES WITH BUYER. WITHOUT IN ANY MANNER LIMITING THE GENERALITY OF
THE FOREGOING RELEASE, EACH OF THE CREDIT PARTIES HEREBY AGREES AND ACKNOWLEDGES
THAT THEY ARE RELEASING ANY CLAIMS THEY HAVE NOW WHICH HAVE ACCRUED OR WHICH MAY
ACCRUE IN THE FUTURE, SPECIFICALLY INCLUDING BUT NOT LIMITED TO: (A) ANY AND ALL
CLAIMS REGARDING OR RELATING TO THE ENFORCEABILITY OF THE TRANSACTION DOCUMENTS
AS AGAINST ANY OF THE CREDIT PARTIES; (B) ANY AND ALL CLAIMS REGARDING, RELATING
TO, OR OTHERWISE CHALLENGING THE GOVERNING LAW PROVISIONS OF THE TRANSACTION
DOCUMENTS ; (C) ANY AND ALL CLAIMS REGARDING OR RELATING TO THE AMOUNT OF
PRINCIPAL, INTEREST, FEES OR OTHER OBLIGATIONS DUE FROM ANY OF THE CREDIT
PARTIES TO THE BUYER UNDER ANY OF THE TRANSACTION DOCUMENTS ; (D) ANY AND ALL
CLAIMS REGARDING OR RELATING TO THE BUYER’S CONDUCT OR BUYER’S FAILURE TO
PERFORM ANY OF BUYER’S COVENANTS OR OBLIGATIONS UNDER ANY OF THE TRANSACTION
DOCUMENTS; (E) ANY AND ALL CLAIMS REGARDING OR RELATING TO ANY DELIVERY OR
FAILURE TO DELIVER ANY NOTICES BY THE BUYER TO THE CREDIT PARTIES; (F) ANY AND
ALL CLAIMS REGARDING OR RELATING TO ANY FAILURE BY THE BUYER TO FUND ANY
ADVANCES OR OTHER AMOUNTS UNDER ANY OF THE TRANSACTION DOCUMENTS; (G) ANY AND
ALL CLAIMS REGARDING OR RELATING TO ANY ADVISORY OR INVESTMENT BANKING SERVICES
(OR THE LACK THEREOF) PROVIDED BY THE BUYER TO ANY OF THE CREDIT PARTIES FOR
WHICH ANY ADVISORY OR INVESTMENT BANKING FEES MAY BE DUE AND OWING AND INCLUDED
WITHIN THE OBLIGATIONS; AND (H) ANY AND ALL CLAIMS BASED ON GROUNDS OF PUBLIC
POLICY, UNCONSCIONABILITY, OR IMPLIED COVENANTS OF FAIR DEALING AND GOOD FAITH –
OTHER THAN THOSE DEEMED NON-WAIVABLE BY LAW OR APPLICABLE PUBLIC POLICY. THE
CREDIT PARTIES FURTHER EXPRESSLY AGREE THAT THE FOREGOING RELEASE AND WAIVER IS
INTENDED TO BE AS BROAD AND INCLUSIVE AS PERMITTED BY THE LAWS GOVERNING THE
TRANSACTION DOCUMENTS, AND THESE RELEASED CLAIMS INCLUDE CLAIMS THAT THE CREDIT
PARTIES DO NOT KNOW OR SUSPECT TO EXIST, WHETHER THROUGH IGNORANCE, OVERSIGHT,
ERROR, NEGLIGENCE, OR OTHERWISE, AND WHICH, IF KNOWN, WOULD MATERIALLY AFFECT
THEIR DECISION TO ENTER INTO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.
THE CREDIT PARTIES UNDERSTAND THAT THEY COULD HAVE CLAIMS ACCRUE IN THE FUTURE
IN CONNECTION HEREWITH, BUT VOLUNTARILY ELECT TO RELEASE THOSE CLAIMS NOW AS AN
INDUCEMENT TO THE FINANCIAL ACOMMODATIONS PROVIDED HERE BY THE BUYER. THE
FOREGOING WAIVERS AND RELEASES BY THE CREDIT PARTIES ARE A MATERIAL INDUCEMENT
FOR THE BUYER TO ENTER INTO THIS AGREEMENT, AND THE BUYER’S AGREEMENT TO ENTER
INTO THIS AGREEMENT IS SEPARATE AND MATERIAL CONSIDERATION TO THE CREDIT PARTIES
FOR THE WAIVERS AND RELEASES CONTAINED HEREIN, THE RECEIPT AND SUFFICIENCY OF
SUCH CONSIDERATION IS HEREBY ACKNOWLEDGED BY THE CREDIT PARTIES. IN ADDITION,
EACH OF THE CREDIT PARTIES AGREES AND ACKNOWLEDGES THAT IT HAS HAD AN
OPPORTUNITY TO NEGOTIATE THIS SPECIFIC WAIVER AND RELEASE PROVISION OF THIS
AGREEMENT, WITH AND THROUGH THEIR OWN COMPETENT COUNSEL. THE FOREGOING WAIVERS
AND RELEASES SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT OR ANY OF THE OTHER
TRANSACTION DOCUMENTS, AND REPAYMENT OF THE OBLIGATIONS.

 

37

 

 

11.15 Interpretation. If any provision in this Agreement requires judicial or
similar interpretation, the judicial or other such body interpreting or
construing such provision shall not apply the assumption that the terms hereof
shall be more strictly construed against one party because of the rule that an
instrument must be construed more strictly against the party which itself or
through its agents prepared the same. The parties hereby agree that all parties
and their agents have participated in the preparation hereof equally.

 

11.16 Compliance with Federal Law. Each Credit Party shall: (i) ensure that no
Person who owns a controlling interest in or otherwise controls the Company is
or shall be listed on the Specially Designated Nationals and Blocked Person List
or other similar lists maintained by the Office of Foreign Assets Control
(“OFAC”), the Department of the Treasury, included in any Executive Orders or
any other similar lists from any Governmental Authority, foreign or national;
(ii) not use or permit the use of the proceeds of the Debentures to violate any
of the foreign asset control regulations of OFAC or any enabling statute or
Executive Order relating thereto, or any other similar national or foreign
governmental regulations; and (iii) comply with all applicable Lender Secrecy
Act laws and regulations, as amended. As required by federal law and Buyer’s
policies and practices, Buyer may need to obtain, verify and record certain
customer identification information and documentation in connection with opening
or maintaining accounts or establishing or continuing to provide services.

 

11.17 Termination. Upon payment in full of all outstanding Debentures purchased
hereunder, together with all other Obligations, including any charges, fees and
costs due and payable under this Agreement or under any of the Transaction
Documents, the Company shall have the right to terminate this Agreement upon
written notice to the Buyer.

 

11.18 Gender and Use of Singular and Plural. All pronouns shall be deemed to
refer to the masculine, feminine, neuter, singular or plural, as the identity of
the party or parties or their personal representatives, successors and assigns
may require.

 

11.19 Execution. This Agreement may be executed in one or more counterparts, all
of which taken together shall be deemed and considered one and the same
Agreement, and same shall become effective when counterparts have been signed by
each party and each party has delivered its signed counterpart to the other
party. In the event that any signature is delivered by facsimile transmission or
by e-mail delivery of a “.pdf’ format file or other similar format file, such
signature shall be deemed an original for all purposes and shall create a valid
and binding obligation of the party executing same with the same force and
effect as if such facsimile or “.pdf’ signature page was an original thereof.

 

11.20 Headings. The article and section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of the Agreement.

 

11.21 Further Assurances. The Company and the Guarantors will execute and
deliver such further instruments and do such further acts and things as may be
reasonably required by Buyer to carry out the intent and purposes of this
Agreement.

 

11.22 No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.

 

[signature pages follow]

 

38

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year set forth above.

 

COMPANY:       PACIFIC VENTURES GROUP, INC.       By:
_________________________________   Name: Shannon Masjedi   Title: Chief
Executive Officer       STATE OF ________________ )     ) SS.   COUNTY OF
______________ )  

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Shannon Masjedi, the Chief Executive Officer
of Pacific Ventures Group, Inc., a California limited liability company, who is
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that he/she signed and delivered the said instrument as his/her own free and
voluntary act and as the free and voluntary act of said limited liability
company, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 



      Notary Public       My Commission Expires:        



 







39

 

 

BUYER:         TCA SPECIAL SITUATIONS CREDIT STRATEGIES ICAV                    
By:   Name:   Title:  

 

40

 

 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:

 

SEAPORT GROUP ENTERPRISES, LLC         By:        Name: Shannon Masjedi   Title:
Manager  

 

STATE OF ________________ )     ) SS.   COUNTY OF ______________ )  

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Shannon Masjedi, a Manager of Seaport Group
Enterprises, LLC, a California limited liability company, who is personally
known to me to be the same person whose name is subscribed to the foregoing
instrument, appeared before me this day in person and acknowledged that he/she
signed and delivered the said instrument as his/her own free and voluntary act
and as the free and voluntary act of said limited liability company, for the
uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 



      Notary Public       My Commission Expires:        



 



41

 

 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:

 

TCA ROYALTY FOODS I, LLC         By:   Name: Shannon Masjedi   Title: Manager  

 



STATE OF ________________ )     ) SS.   COUNTY OF ______________ )  

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Shannon Masjedi, a Manager of TCA Royalty
Foods I, LLC, a Florida limited liability company, who is personally known to me
to be the same person whose name is subscribed to the foregoing instrument,
appeared before me this day in person and acknowledged that he/she signed and
delivered the said instrument as his/her own free and voluntary act and as the
free and voluntary act of said limited liability company, for the uses and
purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 





      Notary Public       My Commission Expires:        

 



42

 

 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:

 



SNOBAR HOLDINGS, INC.         By:     Name: Shannon Masjedi   Title: Chief
Executive Officer  

 



STATE OF ________________ )     ) SS.   COUNTY OF ______________ )  





 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Shannon Masjedi, the Chief Executive Officer
of Snobar Holdings, Inc., a Delaware corporation, who is personally known to me
to be the same person whose name is subscribed to the foregoing instrument,
appeared before me this day in person and acknowledged that he/she signed and
delivered the said instrument as his/her own free and voluntary act and as the
free and voluntary act of said corporation, for the uses and purposes therein
set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 



      Notary Public       My Commission Expires:        

 







43

 

 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:

 

SNOBAR TRUST       By:     Name: Azizollah Masjedi   Title: Trustee  

 



STATE OF ________________ )     ) SS.   COUNTY OF ______________ )  





 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Azizollah Masjedi, the Trustee of Snobar
Trust, who is personally known to me to be the same person whose name is
subscribed to the foregoing instrument, appeared before me this day in person
and acknowledged that he/she signed and delivered the said instrument as his/her
own free and voluntary act and as the free and voluntary act of said trust, for
the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 



      Notary Public       My Commission Expires:        





 





44

 

 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:

 

INTERNATIONAL PRODUCTION IMPEX CORP.           By:   Name: Shannon Masjedi  
Title: Chief Executive Officer  

 



STATE OF ________________ )     ) SS.   COUNTY OF ______________ )  





 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Shannon Masjedi, the Chief Executive Officer
of International Production Impex Corp.., a California corporation, who is
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that he/she signed and delivered the said instrument as his/her own free and
voluntary act and as the free and voluntary act of said corporation, for the
uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 



      Notary Public       My Commission Expires:        

 







45

 

 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:

 

MAS GLOBAL DISTRIBUTORS, INC.         By:   Name: Shannon Masjedi   Title: Chief
Executive Officer  

 

STATE OF ________________ )     ) SS.   COUNTY OF ______________ )  

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Shannon Masjedi, the Chief Executive Officer
of MAS Global Distributors, Inc., a California corporation, who is personally
known to me to be the same person whose name is subscribed to the foregoing
instrument, appeared before me this day in person and acknowledged that he/she
signed and delivered the said instrument as his/her own free and voluntary act
and as the free and voluntary act of said corporation, for the uses and purposes
therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 



      Notary Public       My Commission Expires:        

 







46

 

 

EXHIBIT A

 

FORM OF DEBENTURES

 

47

 

 

EXHIBIT B

 

FORM OF SECURITY AGREEMENT

 

48

 

 

EXHIBIT C

 

FORM OF GUARANTY

 

49

 

 

EXHIBIT D

 

FORM OF PLEDGE AGREEMENT

 

50

 

 

EXHIBIT E

 

FORM OF AFFIRMATION AND COMPLIANCE CERTIFICATE

 

51

 

 

EXHIBIT F

 

FORM OF USE OF PROCEEDS CONFIRMATION

 

52

 

 

EXHIBIT G

 

FORM OF VALIDITY CERTIFICATE

 

53

 

 

SCHEDULE 6.1

 

SUBSIDIARIES

 

Seaport Group Enterprises, LLC
TCA Royalty Foods I, LLC
Snobar Holdings, Inc.
Snobar Trust

International Production Impex Corp.

MAS Global Distributors, Inc.

 



54

 

 

SCHEDULE 6.4

 

CAPITALIZATION

 

Pacific Ventures Group, Inc.

 

Preferred stock, $.001 par value, 10,000,000 shares authorized, 1,000,000 Series
E, issued and outstanding Common stock, $.001 par value, 900,000,000 shares
authorized, and 477,226,000 issued and outstanding, respectively.

 

Each of Snobar Holdings, Inc., Snobar Trust, International Production Impex
Corp., and MAS Global Distributors, Inc. are directly or indirectly wholly-owned
by Pacific Ventures Group.

 

Seaport Group Enterprises, LLC is 90.01% owned by Pacific Ventures Group, Inc.

 

TCA Royalty Foods I, LLC is 95% owned by Pacific Ventures Group, Inc.

 

55

 

 

SCHEDULE 6.12

 

REAL PROPERTY

 

N/A

 



56

 

 

SCHEDULE 6.15

 

IP RIGHTS

 

Pacific Ventures Group, Inc.

Seaport Group Enterprises, LLC
TCA Royalty Foods I, LLC
Snobar Holdings, Inc.
Snobar Trust

International Production Impex Corp.

MAS Global Distributors, Inc.

 

All of the companies listed above have all enforceable rights to use all
trademarks, trade names, service marks etc. NO IP rights are licensed. 

 

57

 

 

SCHEDULE 6.21

 

BANK ACCOUNTS; BUSINESS LOCATIONS

 

[ISSUER TO PROVIDE IN THIS FORMAT FOR EACH ACCOUNT OF THE ISSUER AND GUARANTORS]

 

Bank:

 

Account Name:  

 

Routing Number:  

 

Account Number:  

 

Authorized Signatories:

 

Business Location(s):

 

117 West 9th Street

Suite 316

Los Angeles, CA 90015

 

2533 Folex Way
Spring Valley, CA 91978

 



58

 

